Exhibit 10.1

 

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 18, 2019, is entered into by and among U.S. AUTO PARTS NETWORK, INC., a
Delaware corporation (“Company”), PARTSBIN, INC., a Delaware corporation
(“PartsBin”), LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body
Shops”), PRIVATE LABEL PARTS, INC., a Delaware corporation (“Private Label
Parts”), WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation (“Whitney Auto”,
and together with the Company, PartsBin, Local Body Shops and Private Label
Parts, collectively, “Borrowers” and each individually a “Borrower”), the other
Loan Parties party hereto, the Lenders (as defined below) party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

 

RECITALS

 

A.          Borrowers, the other parties signatory thereto as “Loan Parties”
(each individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers.  Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement (as
amended by this Amendment).

 

B.          Borrowers and the other Loan Parties have further requested that
Administrative Agent and the Lenders amend the Credit Agreement, and
Administrative Agent and the Lenders are willing to amend the Credit Agreement
pursuant to the terms and conditions set forth herein.

 

C.          Each Borrower and each other Loan Party is entering into this
Amendment with the understanding and agreement that, except as specifically
provided herein, none of Administrative Agent’s or any Lender’s rights or
remedies as set forth in the Credit Agreement and the other Loan Documents are
being waived or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.          Amendments to Credit Agreement.    

 

a.    Effective as of the date hereof, the Credit Agreement is hereby amended
(but not including any Exhibits or Schedules thereto, other than as expressly
set forth herein) as set forth in Exhibit A attached hereto such that all of the
newly inserted bold, double-underlined text (indicated textually in the same
manner as the following examples: double-underlined text and double-underlined
text) and any formatting changes attached hereto shall be deemed to be inserted
in the text of the Credit Agreement and all of the deleted stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text) shall be deemed to be deleted from the text of the Credit
Agreement.  An unmarked draft of the Credit Agreement (but not including any
Exhibits or Schedules thereto), as amended by this Amendment, is attached hereto
as Exhibit B.





 




 

b.    Effective as of the date hereof, Schedules 3.15, 3.19, 6.01, 6.02, and
6.04 to the Credit Agreement are hereby amended and restated in their entirety
as set forth on Schedules 3.15, 3.19, 6.01, 6.02, and 6.04, respectively,
attached hereto as Exhibit C.

 

2.         Conditions Precedent to Effectiveness of this Amendment.  The
following shall have occurred before this Amendment is effective:

 

a.    Amendment.  Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.

 

b.    Officer’s Certificates.  Administrative Agent shall have received a
certificate of each Loan Party, dated as of the date of this Amendment and
signed by an authorized officer of such Loan Party, which shall (i) certify and
attach the resolutions adopted by such Loan Party’s board of directors, members
or other body authorizing the execution, delivery and performance of this
Amendment, and the Loan Documents as amended by this Amendment; (ii) (A) certify
that the charter, articles or certificate of incorporation or organization or
other organizational or governing documents that are charter documents of such
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and its by-laws, operating agreement or other
organizational or governing documents, in each case, most recently delivered to
the Administrative Agent pursuant to a certificate from an authorized officer of
such Loan Party, remain in full force and effect and have not been modified, or
(B) certify and attach copies of such Loan Party’s (x) by-laws, operating
agreement or other organizational or governing documents, as amended, modified,
or supplemented as of the date hereof, and (y) charter, articles or certificate
of incorporation or organization or other organizational or governing documents
that are charter documents filed with the appropriate government office and
certified by the relevant authority of the jurisdiction of organization of such
Loan Party; and (iii)  identify by name and title and bear the signatures of the
Financial Officers and any other officers of such Loan Party authorized to sign
the Loan Documents to which it is a party.

c.    Good Standing Certificates.  Administrative Agent shall have received a
certificate of status with respect to each Loan Party, dated as of a recent date
acceptable to Administrative Agent, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction.

d.    Legal Opinion.  Each of the Loan Parties shall have delivered a written
opinion of such Loan Party’s counsel, addressed to the Administrative Agent in
form and substance satisfactory to the Administrative Agent and its counsel.

e.    Representations and Warranties. The representations and warranties set
forth herein, and in the Credit Agreement and the Security Agreement (other than
any such representations or warranties that, by their terms, are specifically
made as of a date other than the date hereof), must be true and correct in all
material respects without duplication of any materiality qualifier contained
therein.

 

3.         Condition Subsequent.  Within 30 days of the date hereof (or such
longer period as agreed to by the Administrative Agent in its sole discretion),
the Loan Parties shall have used commercially reasonable efforts to deliver to
the Administrative Agent a Collateral Access Agreement from the lessor of the
following property, commonly known as Sunrise Ind Park 6, 2821 N. Marion Drive,





2




Suites 111-115, Las Vegas, Nevada 89115.

 

4.         Representations and Warranties.  Each Borrower and each other Loan
Party represents and warrants as follows:

 

a.    Authority.  Each Borrower and each other Loan Party has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party.  The execution, delivery, and
performance by each Borrower and each other Loan Party of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on such Borrower or such Loan Party.

 

b.    Enforceability.  This Amendment has been duly executed and delivered by
each Borrower and each other Loan Party.  This Amendment and each Loan Document
(as amended or modified hereby) is the legal, valid, and binding obligation of
each Borrower and each other Loan Party, enforceable against each Borrower and
each other Loan Party in accordance with its terms, and is in full force and
effect.

 

c.    Representations and Warranties.  The representations and warranties
contained in the Credit Agreement and the Security Agreement (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof in all material respects without duplication of any materiality qualifier
contained therein as though made on and as of the date hereof.

 

d.    Counsel.  Each Borrower and each other Loan Party has read and understands
this Amendment, has consulted with and been represented by legal counsel in
connection herewith, and has been advised by its counsel of its rights and
obligations hereunder.

e.    No Default.  No event has occurred and is continuing that constitutes a
Default or Event of Default.

 

5.         Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.

 

6.        Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of the Amendment.

 

7.         Reference to and Effect on the Loan Documents.

 

a.    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall





3




mean and be a reference to the Credit Agreement as modified and amended hereby.

 

b.    Except as specifically set forth in this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified, and confirmed and shall
constitute the legal, valid, binding, and enforceable obligations of each
Borrower and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.

 

c.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power, or
remedy of Administrative Agent or any Lender under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.

 

8.         Ratification.  Each Borrower and each other Loan Party hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement, as amended hereby, and the Loan Documents effective as of
the date hereof.

 

9.          Estoppel.  To induce Administrative Agent and Lenders to enter into
this Amendment and to induce Administrative Agent and the Lenders to continue to
make advances to Borrowers under the Credit Agreement, each Borrower and each
other Loan Party hereby acknowledges and agrees that, after giving effect to
this Amendment, as of the date hereof, there exists no Default or Event of
Default and no right of offset, defense, counterclaim, or objection in favor of
any Borrower or any other Loan Party as against Administrative Agent or any
Lender with respect to the Obligations.

 

10.        Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

11.        Severability.  In case any provision in this Amendment shall be
invalid, illegal, or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

12.        Submission of Amendment.  The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 



4



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

BORROWERS:

 

 

 

U.S. AUTO PARTS NETWORK, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 

 

 

PARTSBIN, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 

 

 

LOCAL BODY SHOPS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 

 

 

PRIVATE LABEL PARTS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 

 

 

 

WHITNEY AUTOMOTIVE GROUP, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 





[Signature Page to Eleventh Amendment to Credit Agreement]




 

 

 

 

OTHER LOAN PARTIES:

 

 

 

LOBO MARKETING, INC.,

 

a Texas corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title:  General Counsel and Corporate Secretary

 

 

 

PACIFIC 3PL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 

 

 

GO FIDO, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 

 

 

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/Alfredo Gomez

 

 

Name: Alfredo Gomez

 

 

Title: General Counsel and Corporate Secretary

 





[Signature Page to Eleventh Amendment to Credit Agreement]




 

 

 

 

ADMINISTRATIVE AGENT AND LENDER

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender and as Administrative Agent

 

 

 

By

/s/Nathan Shay

 

 

Name: Nathan Shay

 

 

Title: Authorized Officer

 

 

 



[Signature Page to Eleventh Amendment to Credit Agreement]



 

Exhibit A

 

Credit Agreement

 

(See attached)

 

 



 



 

Conformed Through Tenth the Eleventh Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 1 [ex-10d1g001.jpg]

 

 

CREDIT AGREEMENT

 

dated as of

 

 

April 26, 2012

 

among

 

U.S. AUTO PARTS NETWORK, INC.

 

and

 

The Loan Parties Party Hereto

 

and

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

CHASE BUSINESS CREDITASSET BASED LENDING

 

 



 



 

TABLE OF CONTENTS

 

 

 

 

 

Page

Article I            Definitions


1

Section 1.01.

Defined Terms


1

Section 1.02.

Classification of Loans and Borrowings

30  35

Section 1.03.

Terms Generally

31 36

Section 1.04.

Accounting Terms; GAAP

31 36

Section 1.05.

Interest Rates; LIBOR Notifications

36 

Article II            The Credits

31 37

Section 2.01.

Commitments

31 37

Section 2.02.

Loans and Borrowings.

32 37

Section 2.03.

Requests for Revolving Borrowings

32 38

Section 2.04.

Protective Advances.

33 38

Section 2.05.

Swingline Loans and Overadvances.

33 39

Section 2.06.

Letters of Credit.

35 41

Section 2.07.

Funding of Borrowings.

38 44

Section 2.08.

Interest Elections.

39 45

Section 2.09.

Termination of Commitments; Increase in Revolving Commitments.

40 46

Section 2.10.

Repayment and Amortization of Loans; Evidence of Debt.

41 47

Section 2.11.

Prepayment of Loans.

42 48

Section 2.12.

Fees.

43 50

Section 2.13.

Interest.

44 50

Section 2.14.

Alternate Rate of Interest; Illegality

45 51

Section 2.15.

Increased Costs.

45 53

Section 2.16.

Break Funding Payments

46 54

Section 2.17.

Taxes.

47 54

Section 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

50 57

Section 2.19.

Mitigation Obligations; Replacement of Lenders.

52 60

Section 2.20.

Defaulting Lenders

52 60

Section 2.21.

Returned Payments

54 61

Section 2.22.

Banking Services and Swap Agreements

54 62

Article III            Representations and Warranties.

54 62

Section 3.01.

Organization; Powers

54 62

Section 3.02.

Authorization; Enforceability

54 62





i



 

 

 

 

Section 3.03.

Governmental Approvals; No Conflicts

55 62

Section 3.04.

Financial Condition; No Material Adverse Change.

55 63

Section 3.05.

Properties.

55 63

Section 3.06.

Litigation and Environmental Matters.

55 63

Section 3.07.

Compliance with Laws and Agreements

56 64

Section 3.08.

Investment Company Status

56 64

Section 3.09.

Taxes

56 64

Section 3.10.

ERISA

56 64

Section 3.11.

Disclosure

56 64

Section 3.12.

Material Agreements

57 64

Section 3.13.

Solvency.

57 65

Section 3.14.

Insurance

57 65

Section 3.15.

Capitalization and Subsidiaries

57 65

Section 3.16.

Security Interest in Collateral

58 65

Section 3.17.

Employment Matters

58 66

Section 3.18.

Common Enterprise

58 66

Section 3.19.

Credit Card Agreements

58 66

Section 3.20.

Margin Regulations

66 

Section 3.21.

Use of Proceeds

67 

Section 3.22.

Anti-Corruption Laws and Sanctions

67 

Section 3.23.

EEA Financial Institutions

67 

Section 3.24.

Plan Assets; Prohibited Transactions

67 

Article IV            Conditions.

59 67

Section 4.01.

Effective Date

59 67

Section 4.02.

Each Credit Event

62 71

Article V            Affirmative Covenants.

63 71

Section 5.01.

Financial Statements; Borrowing Base and Other Information

63 71

Section 5.02.

Notices of Material Events

66 74

Section 5.03.

Existence; Conduct of Business

67 75

Section 5.04.

Payment of Obligations

67 75

Section 5.05.

Maintenance of Properties

67 75

Section 5.06.

Books and Records; Inspection Rights

67 76

Section 5.07.

Compliance with Laws

67 76

Section 5.08.

Use of Proceeds

68 76

Section 5.09.

Insurance

68 76





ii



 

 

 

 

Section 5.10.

Casualty and Condemnation

68 76

Section 5.11.

Appraisals

68 77

Section 5.12.

Depository Banks

68 77

Section 5.13.

Additional Collateral; Further Assurances.

68 77

Section 5.14.

Credit Card Acknowledgements

69 78

Section 5.15.

Post-Closing Covenants

78 

Article VI            Negative Covenants.

70 78

Section 6.01.

Indebtedness

70 78

Section 6.02.

Liens

72 81

Section 6.03.

Fundamental Changes.

74 82

Section 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

74 83

Section 6.05.

Asset Sales

76 85

Section 6.06.

Sale and Leaseback Transactions

77 86

Section 6.07.

Swap Agreements

78 86

Section 6.08.

Restricted Payments; Certain Payments of Indebtedness.

78 86

Section 6.09.

Transactions with Affiliates

79 87

Section 6.10.

Restrictive Agreements

79 87

Section 6.11.

Amendment of Material Documents

80 88

Section 6.12.

Credit Card Agreements

80 88

Section 6.13.

Fixed Charge Coverage Ratio

80 88

Article VII            Events of Default.

81 89

Article VIII          The Administrative Agent.

83 91

Section 8.01.

Authorization and Action.

91 

Section 8.02.

Administrative Agent’s Reliance, Indemnification, Etc.

94 

Section 8.03.

Posting of Communications.

95 

Section 8.04.

The Administrative Agent Individually

96 

Section 8.05.

Successor Administrative Agent.

96 

Section 8.06.

Acknowledgements of Lenders and Issuing Bank.

97 

Section 8.07.

Collateral Matters.

98 

Section 8.08.

Credit Bidding

99 

Section 8.09.

Certain ERISA Matters.

100 

Section 8.10.

Flood Laws

101 

Article IX            Miscellaneous.

85 101

Section 9.01.

Notices.

85 101

Section 9.02.

Waivers; Amendments.

86 102

 





iii



 

 

 

 

Section 9.03.

Expenses; Indemnity; Damage Waiver.

88 104

Section 9.04.

Successors and Assigns.

90 106

Section 9.05.

Survival

93 109

Section 9.06.

Counterparts; Integration; Effectiveness

93 109

Section 9.07.

Severability

93 109

Section 9.08.

Right of Setoff

94 110

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process.

94 110

Section 9.10.

WAIVER OF JURY TRIAL

94 110

Section 9.11.

Headings

95 111

Section 9.12.

Confidentiality

95 111

Section 9.13.

Several Obligations; Nonreliance; Violation of Law

96 112

Section 9.14.

USA PATRIOT Act

96 112

Section 9.15.

Disclosure

96 112

Section 9.16.

Appointment for Perfection

96 112

Section 9.17.

Interest Rate Limitation

96 112

Section 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

112 

Section 9.19.

No Fiduciary Duty, etc

113 

Section 9.20.

Acknowledgement Regarding Any Supported QFCs

114 

Article X           Loan Guaranty.

97 114

Section 10.01.

Guaranty

97 114

Section 10.02.

Guaranty of Payment

97 115

Section 10.03.

No Discharge or Diminishment of Loan Guaranty.

97 115

Section 10.04.

Defenses Waived

98 115

Section 10.05.

Rights of Subrogation

98 116

Section 10.06.

Reinstatement; Stay of Acceleration

98 116

Section 10.07.

Information

98 116

Section 10.08.

Termination

99 116

Section 10.09.

Taxes

99 116

Section 10.10.

Maximum Liability

99 116

Section 10.11.

Contribution

99 117

Section 10.12.

Liability Cumulative

100 117

Section 10.13.

Keepwell.

117 

Article XI            The Borrower Representative.

100 118

Section 11.01.

Appointment; Nature of Relationship

100 118

Section 11.02.

Powers

100 118

 





iv



 

 

 

 

Section 11.03.

Employment of Agents

100 118

Section 11.04.

Notices

100 118

Section 11.05.

Successor Borrower Representative

101 118

Section 11.06.

Execution of Loan Documents; Borrowing Base Certificate

101 119

Section 11.07.

Reporting

101 119

 

 

SCHEDULES:

Commitment Schedule

Schedule A – Eligible Real Property

Schedule 3.05 -- Properties

Schedule 3.06 -- Disclosed Matters

Schedule 3.12 – Material Agreements

Schedule 3.14 -- Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.19 – Credit Card Agreements

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.04 -- Existing Investments

Schedule 6.10 -- Existing Restrictions

 

 

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Borrowing Base Certificate

Exhibit C -- Form of Compliance Certificate

Exhibit D -- Joinder Agreement

Exhibit E-1 -- Form of U.S. Tax Certificate Form of U.S. Tax Certificate (for
Non-U.S. Lenders That Are Not Partnerships)

Exhibit E-2 – Form of U.S. Tax Certificate (for Non-U.S. Lenders That are
Partnerships)

 

 



v



 

 

CREDIT AGREEMENT dated as of April 26, 2012 (as it may be amended or modified
from time to time, this “Agreement”) among U.S. AUTO PARTS NETWORK, INC., a
Delaware corporation (“Company”), PARTSBIN, INC., a Delaware corporation
(“PartsBin”), LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body
Shops”), PRIVATE LABEL PARTS, INC., a Delaware corporation (“Private Label
Parts”), WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation (“Whitney Auto”,
and together with the Company, PartsBin, Local Body Shops and Private Label
Parts, collectively, “Borrowers” and each individually a “Borrower”), the other
Loan Parties party hereto, the Lenders party hereto (collectively, “Lenders”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are bearingbear interest at a rate determined
by reference to the Alternate Base Rate.

“Account Debtor” means any Person obligated on an Account.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Company or any of its Subsidiaries in a Permitted
Acquisition; provided,  however, that such Indebtedness (a) is either purchase
money indebtedness or a Capital Lease Obligation with respect to Equipment or
mortgage financing with respect to real property, (b) was in existence prior to
the date of such Permitted Acquisition, and (c) was not incurred in connection
with, or in contemplation of, such Permitted Acquisition.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date hereof, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
acquires all or substantially all of the Equity Interests of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





 



 

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds
EffectiveNYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO
Rate for a one month interest periodInterest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubtpurpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute pageLIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above.  For the avoidance of doubt, if the Alternate Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments or, if the
Revolving Commitments have terminated or  expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposures at that time), and (b) with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolver ABR Spread”,
“Revolver Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Fixed Charge Coverage Ratio, computed on a trailing three (3) month
basis, as of the most recent determination date, provided that until the
delivery to the Administrative Agent, pursuant to Section 5.01, of the Company’s
consolidated financial information for the Company’s fiscal quarter ending March
31, 2016, the “Applicable Rate” shall be the applicable rate per annum set forth
below in Category 2::

 





2



 

 

 

Fixed Charge Coverage
Ratio

Revolver
Eurodollar
Spread

Revolver
ABR Spread

Commitment Fee Rate

Category 1

 1.75 to 1.0

1.25%

-0.25%

0.25%

Category 2

 1.15 to 1.0  but

< 1.75 to 1.0

1.50%

0.00%

0.25%

Category 3

< 1.15 to 1.0

1.75%

0.25%

0.25%

 

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company based upon the Company’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Fixed
Charge Coverage Ratio shall be effective during the period commencing on and
including the first day of the month immediately following the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change, provided that the Fixed Charge Coverage Ratio shall be
deemed to be in Category 3 at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver the annual or
quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as sole bookrunner
and sole lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“AutoMD” means AutoMD, Inc., a Delaware corporation.

“AutoMD Investor Rights Agreement” means that certain Investor Rights Agreement,
dated as of the Fifth Amendment Effective Date, by and among Company, AutoMD and
the other parties thereto.

“AutoMD Transaction” means the issuance and sale by AutoMD of up to 9,000,000
shares of its common stock to the Company and certain third parties pursuant to
the AutoMD Stock Purchase Agreement in accordance with the terms of the AutoMD
Transaction Documents and the terms hereof.

“AutoMD Stock Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of the Fifth Amendment Effective Date, by and among Company, AutoMD and
the other parties thereto.

“AutoMD Transaction Documents” means the AutoMD Stock Purchase Agreement, the
AutoMD Investor Rights Agreement, the Amended and Restated Certificate of
Incorporation of AutoMD, Inc. and any other documents executed in connection
with the AutoMD Transaction.





3



 

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments minus the Availability Block, and (ii) the
Borrowing Base minus (b) the Aggregate Revolving Exposure (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings).

“Availability Block” means an amount equal to $2,000,000; provided that on the
Eighth Amendment Effective Date, the Availability Block shall be reduced to $0.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banker’s Acceptance Exposure” means, at any time, the sum of (a) the aggregate
amount of all outstanding banker’s acceptance Letters of Credit that have not
yet been paid by the Issuing Bank, plus (b) the aggregate amount of all LC
Disbursements relating to banker’s acceptance Letters of Credit that have not
yet been reimbursed by or on behalf of the Borrowers.  The Banker’s Acceptance
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the aggregate Banker’s Acceptance LC Exposure.

 “Banking Services” means each and any of the following bank services provided
to any Loan Party by Chase or any of its Affiliates:  (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and, (c) merchant processing
services, and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a   bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event  shall not result solely by virtue of any
ownership





4



 

 

interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that
such  ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” has the meaning assigned to such term in the recitals.

“Borrower Representative” has the meaning assigned to such term in Section
11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, the sum of (a) 100% of the Borrowers’
Eligible Pledged Cash, plus (b) 85% of the Borrowers’ Eligible Accounts at such
time, plus (c) 90% of the Borrowers’ Eligible Credit Card Receivables, plus (d)
the lesser of (i) 65% of the Borrowers’ Eligible Inventory, valued at the lower
of cost or market value, determined on a first-in-first-out basis and (ii) the
product of the NOLV Inventory Advance Rate multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Borrowers’ Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, plus (e) the PP&E Component, minus (f) Reserves and
the Availability Block.  The calculations in clause (bd) above may be determined
on a combined basis for Eligible Inventory or on a category by category basis
for Eligible Inventory, as determined by Administrative Agent from time to time
in its Permitted Discretion based on its review of any appraisal and/or field
examination of such Inventory.  The Administrative Agent may, in its Permitted
Discretion, reduce the advance rates set forth above, adjust Reserves or reduce
one or more of the other elements used in computing the Borrowing Base.
 Notwithstanding anything to the contrary in the foregoing, solely with respect
to the 2019 inventory appraisal, the Net Orderly Liquidation Value percentage
shall be reduced, in accordance with the terms hereof based on the results of
such appraisal (relative to the inventory appraisal completed in 2017 pursuant
to the Loan Documents), (x) by one-third of the total amount of such percentage
reduction concurrently with the delivery of the Borrowing Base Certificate due
November 20, 2019 in accordance with the terms hereof, (y) by one-third of the
total amount of such percentage reduction concurrently with





5



 

 

the delivery of the Borrowing Base Certificate due December 20, 2019 in
accordance with the terms hereof, and (z) by the remaining one-third of the
total amount of such percentage reduction concurrently with the delivery of the
Borrowing Base Certificate due January 20, 2020 in accordance with the terms
hereof.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of a Borrower, in substantially the
form of Exhibit B or another form which is acceptable to the Administrative
Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Credit Card Indebtedness” means Indebtedness incurred by the Company
or any of its Subsidiaries in the ordinary course of business under a commercial
credit card program.

 “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Subsidiary” means Power Host, Inc., a corporation incorporated under
the laws of the Province of Ontario, Canada.

“Capital Expenditures” means, without duplication, any cash expenditure for any
purchase or other acquisition of any asset which would be required to be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP minus any software
development costs to the extent deducted under the definition of EBITDA for such
period; provided that Capital Expenditures shall not include expenditures made
to fund Permitted Acquisitions.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CEA Swap Obligation” means, with respect to any Loan Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder.

“Certificate of Designation” means that certain Certificate of Designation,
Preferences and Rights of the Series A Convertible Preferred Stock to be filed
with the Secretary of State of the State of Delaware on or about the Second
Amendment Effective Date, in the form delivered to Administrative Agent prior to
the Second Amendment Effective Date.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated or





6



 

 

approved for consideration by the board of directors of the Company nor (ii)
appointed by directors so nominated or approved for consideration; (c) the
acquisition of direct or indirect Control of the Company by any Person or group;
(d) the Company shall cease to own, free and clear of all Liens or other
encumbrances, (i) 100% of the outstanding voting Equity Interests of each of the
Loan Parties other than AutoMD on a fully diluted basis, unless such cessation
of ownership is the result of a transaction that is otherwise permitted by this
Agreement, and (ii) 51% of the outstanding voting Equity Interests of AutoMD on
a fully diluted basis; or (e) a “Change of Control” as defined in the
Certificate of Designation shall occur.

 “Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the Effective Date, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Effective Date; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 “Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other holders of the Secured Obligations,
to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Deposit Account” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents pursuant to which a Person grants a Lien upon
any real or personal property as security for payment of the Secured
Obligations.

“Collateral License” means, any written inbound license or agreement under which
a Loan Party is authorized to use intellectual property in connection with any
manufacture, marketing, distribution or disposition of Inventory.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.





7



 

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers.  The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.  The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Company” means U.S. Auto Parts Network, Inc., a Delaware corporation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means any accounts of the Borrowers maintained
with the Administrative Agent as a zero balance, cash management account
pursuant to and under any agreement between a Borrower and the Administrative
Agent, as modified and amended from time to time, and through which all
disbursements of a Borrower, any other Loan Party and any designated Subsidiary
of a Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.

“Covenant Testing Trigger Period” means the period (a) commencing on any day
that Excess Availability is less than 810% of the aggregate amount of the
Lenders’ Revolving Commitments for any three (3) consecutive Business Days, and
(b) continuing until Excess Availability has been greater than or equal to 810%
of the aggregate amount of the Lenders’ Revolving Commitments at all times for
45 consecutive calendar days.

“Covered Entity” means any of the following:

(i)          a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)         a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.20.





8



 

 

“Credit Card Accounts Receivable” means any receivables due to any Borrower from
a credit card issuer in connection with purchases of Inventory of such Borrower
on credit, debit or charge cards issued by Visa, MasterCard, American Express,
Discover and any other credit card issuers or providers that are reasonably
acceptable to the Administrative Agent.

“Credit Card Agreements” means each credit card agreement entered into by any
Borrower with a credit card issuer and/or credit card processor governing the
credit card processing arrangements with such Borrower, as the same may be
amended, restated or otherwise modified from time to time.

“Credit Card Acknowledgements” means each Credit Card Acknowledgement, in form
and substance satisfactory to the Administrative Agent, executed by the
applicable Borrower and acknowledged by such Borrower’s credit card issuers
and/or credit card processors who are party to Credit Card Agreements, as the
same may be amended, restated or otherwise modified from time to time.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Customer Credit Liability Reserves” means, at any time, the sum of (a) 50% of
the aggregate remaining amount at such time of outstanding gift certificates and
gift cards sold by the Borrowers entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price of Inventory and (b) 100% of the aggregate amount at such time of
outstanding customer deposits and merchandise credits entitling the holder
thereof to use all or a portion of such deposit or credit to pay all or a
portion of the purchase price of Inventory.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent  to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.





9



 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Deposit Account” has the meaning assigned to such term in the Security
Agreement.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

 “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests and other than Equity Interests issued by AutoMD
in connection with the AutoMD Transaction), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and other than Equity
Interests issued by AutoMD in connection with the AutoMD Transaction), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Maturity Date.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), and (vi) cash charges for non-recurring
restructuring/integration expenses and legalcosts and expenses incurred during
the Company's 2011Company’s 2018 fiscal year relating to transload, detention
and other landed costs, legal costs for customs, employee transition costs





10



 

 

and inventory write-off, in amounts not to exceed in the aggregate: (A) $313,000
for the fiscal month ended January 29, 2011, (B) $339,0003,000 for the fiscal
month ended February 2628,  20112018, (CB) $651,000137,000 for the fiscal month
ended April 2March 31,  20112018, (DC) $521,000252,000 for the fiscal month
ended April 30, 20112018, (ED) $434,000216,000 for the fiscal month ended May
2831,  20112018, (FE) $749,000155,000 for the fiscal month ended July 2June 30,
 20112018, (GF) $264,000259,000 for the fiscal month ended July 3031,  20112018,
(HG) $262,000463,000 for the fiscal month ended August 2731,  20112018, (IH)
$3,501,000412,000 for the fiscal month ended October 1, 2011September 30, 2018,
(JI) $224,000991,000 for the fiscal month ended October 2931,  20112018, (KJ)
$114,000459,000 for the fiscal month ended November 2630,  20112018, and (LK)
$627,0002,473,000 for the fiscal month ended December 31, 2011, (vii) cash
charges for expenses incurred during the fiscal quarters of Company ending June
28, 2014, and September 27, 2014, in connection with the closure of the
Company’s Carson, California distribution facility, in an aggregate amount not
to exceed $1,325,000 less any cash proceeds received in connection with such
disposition, (viii) non-cash charges relating to the write-down of slow moving
inventory (A) in the fiscal quarter of Company ending June 28, 2014, in an
aggregate amount not to exceed $450,000, and (B) in the fiscal quarters of
Company ending September 27, 2014 and January 3, 2015, in an aggregate amount
for both quarters not to exceed $1,000,000, and (ix) an amount equal to (A) the
operating expenses of AutoMD incurred during such period to the extent such
expenses are paid for in such period with the identifiable proceeds contained in
the AutoMD Specified Account (as defined in the Security Agreement), multiplied
by (B) the percentage of total funds in the AutoMD Specified Account that were
received by AutoMD from Persons that are not Loan Parties as calculated
immediately prior to the payment of any such expenses2018;  minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(v)
taken in a prior period, (ii) any extraordinary gains and any non-cash items of
income for such period, and (iii) any software development costs to the extent
capitalized during such period, and (iv) any Excess Subject Inventory Net
Income, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means April 26, 2012.

“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement and
Third Amendment to Pledge and Security Agreement, dated as of the Eighth
Amendment Effective Date, by and among Borrowers, the other Loan Parties party
thereto, Administrative Agent and the Lenders party thereto.





11



 

 

“Eighth Amendment Effective Date” means February 4, 2016.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Eleventh Amendment Effective Date” means December 18, 2019.

“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit.  Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Borrower:

(a)         which is not subject to a first priority perfected security interest
in favor of the Administrative Agent;

(b)         which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c)         with respect to which (i) the scheduled due date is more than 90
days after the date of the original invoice therefor, (ii) is unpaid more than
120 days after the date of the original invoice therefor or more than 60 days
after the original due date therefor, or (iii) which has been written off the
books of such Borrower or otherwise designated as uncollectible;

(d)         which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

(e)         which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all
Borrowers exceeds 20% of the aggregate amount of Eligible Accounts of all
Borrowers;

(f)         with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;

(g)         which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest;

(h)         for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower or if such Account was invoiced
more than once;





12



 

 

(i)          with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

(j)          which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) become
insolvent, or (vi) ceased operation of its business;

(k)         which is owed by any Account Debtor which has sold all or
substantially all of its assets;

(l)          which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent;

(m)        which is owed in any currency other than U.S. dollars;

(n)         which is owed by (i) theany government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) theany government of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(o)         which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;

(p)         which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(q)         which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

(r)         which is evidenced by any promissory note, chattel paper or
instrument;

(s)         which is owed by an Account Debtor (i) located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Borrower to seek judicial enforcement in
such jurisdiction of payment of such





13



 

 

Account, unless such Borrower has filed such report or qualified to do business
in such jurisdiction or (ii) which is a Sanctioned Person;

(t)          with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;

(u)         which does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local,
including without limitation the Federal Consumer Credit Protection Act, the
Federal Truth in Lending Act and Regulation Z of the Board;

(v)         which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;

(w)        which was created on cash on delivery terms;

(x)         which is a Credit Card Accounts Receivable; or

(y)         which the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines is unacceptable in its
Permitted Discretion.

In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account of a Borrower,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Borrower may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such
Borrower to reduce the amount of such Account.

“Eligible Credit Card Accounts Receivable” means, at any time, the Credit Card
Accounts Receivable of a Borrower which the Administrative Agent determines in
its Permitted Discretion are eligible as the basis for the extension of
Revolving Loans, Swingline Loans and the issuance of Letters of Credit
hereunder.  Without limiting the Administrative Agent’s discretion provided
herein, Eligible Credit Card Accounts Receivable shall not include any Credit
Card Accounts Receivable of a Borrower:

(a)         which is not earned or does not represent the bona fide amount due
to a  Borrower from a credit card processor and/or credit card issuer that
originated in the ordinary course of business of such Borrower;

(b)         which is not owned by a Borrower;





14



 

 

(c)         in which the payee of such Credit Card Accounts Receivable is a
Person other than a Borrower;

(d)         which does not constitute an Account;

(e)         unless otherwise agreed to by the Administrative Agent from time to
time, which has been outstanding more than five (5) Business Days;

(f)         with respect to which the applicable credit card issuer or credit
card processor has (i) applied for, suffered, or consented to the appointment of
any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator of its assets, (ii) has had possession of all or a
material part of its property taken by any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state, provincial,
territorial or federal bankruptcy laws, (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due, (v)
become insolvent or (vi) ceased operation of its business;

(g)         which is not a valid, legally enforceable obligation of the
applicable credit card issuer with respect thereto;

(h)         which is not subject to a first priority perfected security interest
in favor of the Administrative Agent;

(i)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(j)          with respect to which any covenant, representation, or warranty
contained in this Agreement, in the Security Agreement or in the Credit Card
Agreements relating to such Credit Card Accounts Receivable has been breached or
is not true;

(k)         which is subject to risk of set-off, recoupment, non-collection or
not being processed due to unpaid and/or accrued credit card processor fee
balances;

(l)          which is evidenced by “chattel paper” or an “instrument” of any
kind unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;

(m)        which the Administrative Agent in its Permitted Discretion determines
may not be paid by reason of the applicable credit card processor’s or credit
card issuer’s inability to pay or which the Administrative Agent in its
Permitted Discretion otherwise determines is unacceptable for any reason
whatsoever;

(n)         which represents a deposit or partial payment in connection with the
purchase of Inventory of a Borrower;

(o)         commencing thirty (30) days after the Effective Date, for which the
Administrative Agent has not received a Credit Card Acknowledgement; or





15



 

 

(p)         which does not meet such other usual and customary eligibility
criteria for Credit Card Accounts Receivable as the Administrative Agent, in its
Permitted Discretion, may determine from time to time in its Permitted
Discretion.

In the event that any Credit Card Accounts Receivable of a Borrower which was
previously an Eligible Credit Card Accounts Receivable ceases to be an Eligible
Credit Card Accounts Receivable hereunder, such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Credit Card Accounts
Receivable, the face amount of a Credit Card Accounts Receivable may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all customary
fees and expenses in connection with any credit card arrangements and (ii) the
aggregate amount of all cash received in respect of such Credit Card Accounts
Receivable but not yet applied by the Borrowers to reduce the amount of such
Credit Card Accounts Receivable.

“Eligible Equipment” means the Equipment owned by a Borrower meeting each of the
following requirements:

(a)         such Borrower has good title to such Equipment;

(b)         such Borrower has the right to subject such Equipment to a Lien in
favor of the Administrative Agent; such Equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);

(c)         the full purchase price for such Equipment has been paid by such
Borrower;

(d)         such Equipment is located on premises (i) owned by such Borrower,
which premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Borrower where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;

(e)         such Equipment is in good working order and condition (ordinary wear
and tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of such Borrower;

(f)         such Equipment (i) is not subject to any agreement which restricts
the ability of such Borrower to use, sell, transport or dispose of such
Equipment or which restricts the Administrative Agent’s ability to take
possession of, sell or otherwise dispose of such Equipment and (ii) has not been
purchased from a Sanctioned Person; and

(g)         such Equipment does not constitute “Fixtures” under the applicable
laws of the jurisdiction in which such Equipment is located.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit.  Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory of a Borrower shall not include any
Inventory:





16



 

 

(a)         which is not subject to a first priority perfected Lien in favor of
the Administrative Agent;

(b)         which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c)         which is, in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale, not salable
at prices approximating at least the cost of such Inventory in the ordinary
course of business or unacceptable due to age, type, category and/or quantity;

(d)         with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;

(e)         in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f)         which is not finished goods or which constitutes work-in-process,
raw materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(g)         which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers, provided that, up to $10,000,000 of
Inventory in transit from vendors and suppliers may be included as Eligible
Inventory despite the foregoing provision of this clause (g) so long as

(i)          the Administrative Agent shall have received (1) a true and correct
copy of the bill of lading and other shipping documents for such Inventory and
(2) evidence of satisfactory casualty insurance naming the Administrative Agent
as loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request,

(ii)         if the bill of lading is non-negotiable, the inventory must be in
transit within the United States, and the Administrative Agent shall have
received, if requested, a duly executed Collateral Access Agreement, in form and
substance satisfactory to the Administrative Agent, from the applicable customs
broker, freight forwarder or carrier for such Inventory,

(iii)       if the bill of lading is negotiable, the inventory must be in
transit from outside the United States, and the Administrative Agent shall have
received (1) confirmation that the bill is issued in the name of such Borrower
and consigned to the order of the Administrative Agent, and an acceptable
agreement has been executed with such Borrower’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and has granted the Administrative Agent access to the
Inventory, and (2) an estimate from such Borrower of the customs





17



 

 

duties and customs fees associated with the Inventory in order to establish an
appropriate Reserve,

(iv)        the common carrier is not an Affiliate of the applicable vendor or
supplier, and

(v)         the customs broker is not an Affiliate of any Borrower;

provided,  however, that for the first 45 days after the Effective Date,
Inventory in transit from vendors and suppliers may be included as Eligible
Inventory without meeting the forgoing requirements contained in clauses (g)(i)
through (g)(iii) above.

(h)         which is located in any location leased by such Borrower unless (i)
the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion; provided that such Inventory may be included
as Eligible Inventory despite this clause (h), without any Reserve being
established, until the 45th day after the Effective Date;

(i)         which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document (other than bills of lading to the extent permitted pursuant to
clause (g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided
that such Inventory  may be included as Eligible Inventory despite this clause
(i), without any Reserve being established, until the 45th day after the
Effective Date;

(j)          which is being processed offsite at a third party location or
outside processor, or is in-transit to or from such third party location or
outside processor;

(k)         Intentionally Omitted;

(l)          which is the subject of a consignment by such Borrower as
consignor;

(m)        which is perishable;

(n)         which contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(o)         which is not reflected in a current perpetual inventory report of
such Borrower (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

(p)         for which reclamation rights have been asserted by the seller; or

(q)         which has been acquired from a Sanctioned Person; or





18



 

 

(qr)       which the Administrative Agent otherwise determines is unacceptable
in its Permitted Discretion.

In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.

“Eligible Pledged Cash” means the cash maintained in a Deposit Account or
Securities Account of any Borrower maintained at Chase, over which the
Administrative Agent has exclusive control for withdrawal purposes, and which is
subject to a perfected first priority Lien to secure the Secured Obligations
pursuant to agreements or other documentation in form and substance satisfactory
to the Administrative Agent.

“Eligible Real Property” means the real property and fixtures listed on Schedule
A owned by a Borrower (i) that is acceptable in the sole discretion of the
Administrative Agent for inclusion in the Borrowing Base, (ii) in respect of
which an appraisal report has been delivered to the Administrative Agent in
form, scope and substance reasonably satisfactory to the Administrative Agent,
(iii) in respect of which the Administrative Agent is satisfied that all actions
necessary or desirable in order to create perfected first priority Lien on such
real property have been taken, including the filing and recording of Mortgages,
(iv) in respect of which an environmental assessment report has been completed
and delivered to the Administrative Agent in form and substance satisfactory to
the Lenders and which does not indicate any pending, threatened or existing
Environmental Liability or noncompliance with any Environmental Law, (v) which
is adequately protected by fully-paid valid title insurance with endorsements
and in amounts acceptable to the Administrative Agent, insuring that the
Administrative Agent, for the benefit of the Lenders and other holders of the
Secured Obligations, shall have a perfected first priority Lien on such real
property, evidence of which shall have been provided in form and substance
satisfactory to the Administrative Agent, and (vi) if required by the
Administrative Agent:  (A) an ALTA survey has been delivered for which all
necessary fees have been paid and which is dated no more than 30 days prior to
the date on which the applicable Mortgage is recorded, certified to
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the state in which such Eligible Real Property is located and
acceptable to the Administrative Agent, and shows all buildings and other
improvements, any offsite improvements, the location of any easements, parking
spaces, rights of way, building setback lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent; (B) in respect of which local counsel
for such Borrower in states in which the Eligible Real Property is located have
delivered a letter of opinion with respect to the enforceability and perfection
of the Mortgages and any related fixture filings in form and substance
satisfactory to the Administrative Agent; and (C) in respect of which such
Borrower shall have used its  reasonable best efforts to obtain estoppel
certificates executed by all tenants of such Eligible Real Property and such
other consents, agreements and confirmations of lessors and third parties have
been delivered as the Administrative Agent may deem necessary or desirable,
together with evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to create perfected first priority Liens on
the property described in the Mortgages have been taken.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.





19



 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing (other than a ABR
Loan or Borrowing), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” shall mean Availability minus the aggregate amount of all
outstanding trade payables of the Borrowers which have been unpaid for more than
45 days after the due date therefor





20



 

 

(other than trade payables being contested or disputed by the Borrowers in good
faith), as determined by the Administrative Agent in its Permitted Discretion.

“Excess Subject Inventory Net Income” means for each unit of Subject Inventory,
the positive difference (if any) of (a) the amount of positive Net Income (if
any) generated by the sale of such Subject Inventory after giving effect to any
write-down which was added back to Net Income pursuant to clause (a)(viii) of
the definition of EBITDA, minus (b) the amount of positive Net Income (if any)
which would have been generated by the sale of such Subject Inventory assuming a
selling price equal to the selling price as reflected in the Company’s catalog
in effect at, or within 30 days prior to the Fourth Amendment Effective Date and
without giving effect to any write-down of such inventory which was added back
to Net Income pursuant to clause (a)(viii) of the definition of EBITDA.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any CEA
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such CEA Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an ECP at the time the Guarantee of such
Loan Guarantor or the grant of such security interest becomes or would become
effective with respect to such CEA Swap Obligation.  If a CEA Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such CEA Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:  (a)  income or franchise Taxes imposed on (or measured by) net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which any Borrower is
located and (c) in the case of a Non U.S. Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non U.S. Lender’s failure to comply
with Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
and any regulations or official interpretations thereof.

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (a) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (b) to accept a Borrowing Request or Interest
Election Request telephonically.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or





21



 

 

practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federalrate calculated by the NYFRB based on such day’s federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, asby depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.NYFRB as the
effective federal funds rate, provided that, if the Federal Funds Effective Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Fifth Amendment Effective Date” means October 8, 2014.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or any other Loan Party, as the
case may be.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made, plus any reductions in the PP&E Component Sublimit during such
period, plus expense for taxes paid in cash, plus dividends, distributions or
payments on account of the redemption or repurchase of Equity Interests paid in
cash, plus Capital Lease Obligation payments, plus cash contributions to any
Plan, minus cash contributions to any Plan which have already been subtracted
from Net Income in accordance with GAAP when determining EBITDA, all calculated
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 “Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures (it being understood that
the amount of Capital Expenditures made using identifiable proceeds contained in
the AutoMD Specified Account (as defined in the Security Agreement), multiplied
by the percentage of total funds in the AutoMD Specified Account that were
received by AutoMD from Persons that are not Loan Parties as calculated
immediately prior to the making of any such Capital Expenditures, shall be
deemed to be financed); to (b) Fixed Charges, all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP.

“Fixtures” has the meaning assigned to such term in the Security Agreement.

“Fourth Amendment Effective Date” means August 4, 2014.

“Flood Laws” has the meaning assigned to such term in Section 8.10.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.





22



 

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming such Person is required to perform)
in respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.05.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (provided that any obligations of the Company and
AutoMD to repurchase common stock of AutoMD pursuant to the AutoMD Investor
Rights Agreement shall not constitute Indebtedness by virtue of interest being
payable thereon), (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations of such Person under any
liquidated earn-out, and (l) any other Off-Balance Sheet Liability of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such





23



 

 

Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six (or, to the extent available to each Lender, nine or twelve) months
thereafter, as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Inventory” has the meaning assigned to such term in the Security Agreement.





24



 

 

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit,
and its successors in such capacity as provided in Section 2.06(i).  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

“knowledge” means, with respect to any Loan Party, the knowledge of any
director, officer, or any member of management of such Loan Party.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure, the
Standby LC Exposure and the Banker’s Acceptance Exposure.  The LC Exposure of
any Revolving Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit or banker’s acceptance issued
pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) or for any ABR
Borrowing, LIBO Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not; provided that, if the LIBO Screen Rate shall not be
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of(an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the
event that the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Periodshall conclude that it shall
not be possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error).  Notwithstanding the above, to
the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with
an ABR Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.





25



 

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than Qualified Equity
Interests of AutoMD (including, for the avoidance of doubt, rights of first
refusal, co-sale rights or other similar rights relating to Equity Interests of
AutoMD, the issuance of which are not otherwise prohibited by the Loan
Documents, regardless of the holder or issuer of such rights)), any purchase
option, call or similar right of the Company or any third party with respect to
such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applicationsAgreement, the Collateral
Documents, the Loan Guaranty, each Credit Card Acknowledgement and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means the Borrowers, the Borrowers’ domestic Subsidiaries and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Lobo Marketing” means Lobo Marketing, Inc., a Texas corporation.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of any Loan





26



 

 

Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf of
itself and the Lenders and other holders of the Secured Obligations) on the
Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent, the Issuing Bank or the Lenders under any
of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $2,500,000.  For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means April 26, 2020December 16, 2022 or any earlier date on
which the Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders and other holders of the Secured
Obligations, on real property of a Loan Party, including any amendment,
modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory (or any
category thereof), Equipment or intangibles of any Person, the orderly
liquidation value thereof as determined in a manner acceptable to the
Administrative Agent by an appraiser acceptable to the Administrative Agent, net
of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback





27



 

 

transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“NOLV Inventory Advance Rate” means, on and after the Eleventh Amendment
Effective Date through and including June 17, 2020, 95%, and at all other times,
90%.

“Non-Approved Jurisdiction” shall mean (a) any of the following jurisdictions:
The Balkans, Belarus, Burma, Columbia, Cote d’Ivoire (Ivory Coast), Cuba,
Democratic Republic of Congo, Iran, Iraq, Liberia, Libya, North Korea, Somalia,
Sudan, Syria, Venezuela, Yugoslavia and Zimbabwe, (b) any jurisdiction that is
on OFAC's list of targeted countries against which OFAC administers and enforces
economic or trade sanctions, and (c) any other jurisdiction that the
Administrative Agent, for policy or reasonable credit or legal determinations,
otherwise does not approve.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the  Issuing Bank or any
indemnified party arising under the Loan Documents.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).





28



 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Pacific 3PL” means Pacific 3PL, Inc., a Delaware corporation.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition in a transaction that satisfies
each of the following requirements:  (a) such Acquisition is not a hostile
acquisition or contested by the Person to be acquired; (b) (i) the assets being
acquired (other than a de minimis amount of assets in relation to the Borrowers’
total assets), or the Person whose Equity Interests are being acquired, are
useful in or engaged in, as applicable, the business of the Borrowers or a
business reasonably related thereto and (ii) the target of such Acquisition is
engaged in the business of the type conducted by the Borrowers on the date of
execution of this Agreement and business, operations and activities reasonably
related thereto or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary thereto
and businesses reasonably related thereto; (c) both before and after giving
effect to such Acquisition, each of the representations and warranties in the
Loan Documents is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), except to the extent any such representations and warranties are
expressly limited to a specific date, in which case, such representations and
warranties shall have been true and correct in all material respects as of such
specified date; (d) no Default shall have occurred and be continuing or would
result from the





29



 

 

consummation of such Acquisition; (e) as soon as available, but not less than 20
days prior to such Acquisition, the Borrowers shall have provided Administrative
Agent (i) notice of such Acquisition and (ii) a copy of all available business
and financial information reasonably requested by Administrative Agent including
pro forma financial statements, statements of cash flow, financial covenant
projections, and Availability projections; (f) not later than (i) 5 Business
Days prior to the anticipated closing date of such Acquisition, the Borrowers
shall have provided the Administrative Agent with the then current drafts of the
acquisition agreement and other material documents relative to such Acquisition,
which agreement and documents must be reasonably acceptable to Administrative
Agent, and (ii) 2 Business Days prior to the anticipated closing date of such
Acquisition, the Borrowers shall have provided the Administrative Agent with the
final copies of the acquisition agreement and other material documents relative
to such Acquisition, which agreement and documents must be reasonably acceptable
to Administrative Agent; (g) immediately after giving effect to any such
Acquisition, the Borrowers shall have Excess Availability of at least
$8,000,000; (h) the assets being acquired are not located within any
Non-Approved Jurisdiction, or the Person whose Equity Interests are being
acquired is not organized in any Non-Approved Jurisdiction; and (i) immediately
after giving effect to such Acquisition, the Borrowers shall have a Fixed Charge
Coverage Ratio, recomputed on a trailing twelve (12) month pro forma basis for
the most recent month for which financial statements have been delivered, of no
less than 1.15 to 1.00.  In no event will assets acquired pursuant to a
Permitted Acquisition constitute assets eligible for inclusion in the Borrowing
Base prior to completion of a field examination and other due diligence
acceptable to Administrative Agent in its Permitted Discretion.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)         Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)         carriers’, warehousemen’s, workers’, mechanics’, materialmen’s,
landlords’, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c)         pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)         deposits to secure the performance of bids, trade contracts,
tenders, leases, statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e)         judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII and notices of lis pendens and
associated rights related to litigation being contested in good faith;

(f)        (i) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
interfere with the ordinary conduct of business of any Borrower or any
Subsidiary as presently conducted, (ii) building codes and other land use laws
regulating the use or occupancy of owned property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such owned property which are





30



 

 

not violated by the current use or occupancy of such owned property or the
operation of the business of any Borrower and its Subsidiaries as presently
conducted, and (iii) any other Lien or exception to coverage described in
mortgagee policies of title insurance issued in favor of and accepted by the
Administrative Agent with respect to any owned property occupied by any Borrower
or any of its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a)         direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)         investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from S&P or from Moody’s;

(c)         investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)         fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)         money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AA by S&P and Aa2 by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Permitted Lien” mean any Lien permitted under Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Philippines Subsidiary” means U.S. Auto Parts Network (Philippines)
Corporation, a Philippines corporation.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.





31



 

 

“PP&E Component” means, at the time of any determination, an amount equal to the
lesser of (a) the PP&E Component Sublimit and (b) the sum of 70% of the fair
market value of the Borrowers’ Eligible Real Property as determined by Agent in
its Permitted Discretion plus 80% of the Net Orderly Liquidation Value of the
Borrowers’ Eligible Equipment less Reserves established by the Administrative
Agent in its Permitted Discretion. The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other elements used in computing the PP&E
Component.

“PP&E Component Sublimit” means $5,707,200, provided however, that beginning on
the first day of the first month commencing after the Effective Date and on the
first day of each month thereafter, the PP&E Component Sublimit shall be reduced
by $31,706.67.

“Prepayment Event” means:

(a)         any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any Collateral, other than dispositions
described in Section 6.05(a),  (b),  (c),  (d),  (g) or (j); or

(b)         any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any Collateral;
or

(c)         the issuance by the Company of any Equity Interests, or the receipt
by the Company of any capital contribution; or

(d)         the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prepayment Fee” means a fee payable to the Administrative Agent, for the
benefit of the Lenders, in an amount equal to (a) the aggregate Revolving
Commitments multiplied by (b) (i) 0.5% if such termination of the Commitments
occurs prior to the first anniversary of the Sixth Amendment Effective Date, or
(ii) 0% if such termination of the Commitments occurs on or after the first
anniversary of the Sixth Amendment Effective Date.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; eachlast quoted by The Wall Street Journal as the “Prime Rate” in the U.S.
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent).  Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.





32



 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

“Qualified ECP Guarantor” means, in respect of any CEA Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such CEA Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means and refers to any Equity Interest that is not
a Disqualified Equity Interest.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Reporting Trigger Period” means the period (a) commencing on any day that
Excess Availability is less than 12% of the aggregate amount of the Lenders’
Revolving Commitments for any three (3) consecutive Business Days, and (b)
continuing until Excess Availability has been greater than or equal to 12% of
the aggregate amount of the Lenders’ Revolving Commitments at all times for 45
consecutive calendar days.

 “Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing at least 66 2/3% of
the sum of the Aggregate Credit Exposure and unused Commitments; provided that,
as long as there are only two Lenders, Required Lenders shall mean both Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Customer Credit Liability Reserves, volatility
reserves, reserves for rent at locations leased by any Loan Party and for
consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs





33



 

 

charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations and CEA Swap Obligations, reserves for contingent liabilities
of any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments as of the EighthEleventh Amendment Effective Date is
$30,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.02(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Eleventh Amendment
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of





34



 

 

Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority.

“Second Amendment Effective Date” means March 25, 2013.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates.; provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

“Securities Account” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereofEffective Date, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders and the other holders of the Secured Obligations, and any other pledge
or security agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document) or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Sixth Amendment Effective Date” means January 2, 2015.

“Specified Financing Documents” means, collectively: (a) that certain Securities
Purchase Agreement, dated on or about the Second Amendment Effective Date, by
and among the Company and the purchasers party thereto, together with all
schedules and exhibits thereto, in each case, in the forms delivered to
Administrative Agent prior to the Second Amendment Effective Date, and (b) the
Certificate of Designation.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers.  The Standby LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate Standby LC Exposure.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum





35



 

 

reserve percentagespercentage (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Federal Reserve
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilitiesliabilities” in Regulation D of the Board).  Such reserve percentages
shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subject Inventory” means any slow moving inventory whose write-down was added
back to Net Income pursuant to clause (a)(viii) of the definition of EBITDA.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supported QFC” has the meaning assigned to it in Section 9.20.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Loan Party means any and all obligations of such Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans.  The Swingline Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure.





36



 

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenth Amendment” means that certain Tenth Amendment to Credit Agreement and
Fourth Amendment to Pledge and Security Agreement, dated as of the Tenth
Amendment Effective Date, by and among Borrowers, the other Loan Parties party
thereto, Administrative Agent and the Lenders party thereto.

“Tenth Amendment Effective Date” means November 15, 2016.

“Third Amendment Effective Date” means August 2, 2013.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base RateABR.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is:  (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower Representative and the Administrative
Agent.





37



 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change  in GAAP or in the
application thereof  (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities) (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party at “fair value”, as defined therein or (ii) the
changes to the GAAP accounting model for leases described in Accounting
Standards Update No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842)”, each as issued by the Financial Accounting Standards Board.





38



 

 

SECTION 1.05. Interest Rates; LIBOR Notifications.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower Representative,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.14(c), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

ARTICLE II

 

The Credits

SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the Aggregate Revolving Exposure exceeding the
lesser of (x) the sum of the aggregate Revolving Commitments less the
Availability Block and (y) the Borrowing Base, subject to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances and
Overadvances pursuant to the terms of Sections 2.04 and 2.05.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a)         Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Protective
Advance, any Overadvance and any Swingline Loan shall be made in accordance with
the procedures set forth in Sections 2.04 and 2.05.

(b)         Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided





39



 

 

that all Borrowings made on the Effective Date must be made as ABR Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.08.
Each Swingline Loan shall be an ABR Loan.  Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (and in the case of an Affiliate, the provisions
of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender);  provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c)         At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $1,000,000.  ABR Revolving
Borrowings may be in any amount.  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 5 Eurodollar Borrowings outstanding.

(d)         Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent andby delivering a Borrowing Request signed
by the Borrower Representative or through Electronic System if arrangements for
doing so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) not later than (a) in the case of a
Eurodollar Borrowing, 10:00 a.m., Chicago time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, noon,
Chicago time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e)Section 2.06(e) may be given not
later than 9:00 a.m., Chicago time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and each such telephonic
Borrowing Request, if permitted, shall be confirmed promptlyimmediately upon the
cessation of the Extenuating Circumstance by hand delivery or, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative.  Each such telephonic and written (or if permitted,
telephonic) Borrowing Request shall specify the following information in
compliance with Section 2.01Section 2.02:

(i)          the name of the applicable Borrower(s);

(ii)         the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(iii)       the date of such Borrowing, which shall be a Business Day;

(iv)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(v)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested





40



 

 

Eurodollar Revolving Borrowing, then the applicable Borrower(s) shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Protective Advances.

(a)         Subject to the limitations set forth below, the Administrative Agent
is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed 10% of the aggregate amount of Revolving Commitments; provided
further that, the aggregate amount of outstanding Protective Advances plus the
Aggregate Revolving Exposure shall not exceed the aggregate Revolving
Commitments.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
shall be ABR Borrowings.  The making of a Protective Advance on any one occasion
shall not obligate the Administrative Agent to make any Protective Advance on
any other occasion.  The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

(b)         Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05. Swingline Loans and Overadvances.

(a)         The Administrative Agent, the Swingline Lender and the Revolving
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Revolving Lenders and in the amount requested, same day funds to the
Borrowers, on the applicable Borrowing date to the Funding Account(s) (each such
Loan made solely by the Swingline Lender pursuant to this Section 2.05(a) is
referred to in this Agreement as a “Swingline Loan”), with settlement among them
as to the





41



 

 

Swingline Loans to take place on a periodic basis as set forth in Section
2.05(d).  Each Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans funded by the Revolving Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account.  In addition, the Borrowers hereby authorize the Swingline Lender to,
and the Swingline Lender shall, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than 1:00
p.m., Chicago time, on each Business Day, make available to the Borrowers by
means of a credit to the Funding Account(s), the proceeds of a Swingline Loan to
the extent necessary to pay items to be drawn on any Controlled Disbursement
Account that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Swingline Lender to make available
to the Borrowers a Swingline Loan in the amount necessary to pay all items to be
so drawn on any such Controlled Disbursement Account on such Business Day, then
the Borrowers shall be deemed to have requested an ABR Borrowing pursuant to
Section 2.03 in the amount of such deficiency to be made on such Business
Day.  The aggregate amount of Swingline Loans outstanding at any time shall not
exceed 10% of the aggregate amount of Revolving Commitments.  The Swingline
Lender shall not make any Swingline Loan if the requested Swingline Loan exceeds
Availability (before giving effect to such Swingline Loan).  All Swingline Loans
shall be ABR Borrowings.

(b)         Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but with absolutely no obligation), on behalf of the Revolving
Lenders, (x) make Revolving Loans to the Borrowers, on behalf of the Revolving
Lenders, in amounts that exceed Availability (any such excess Revolving Loans
are herein referred to collectively as “Overadvances”) or (y) deem the amount of
Revolving Loans outstanding to the Borrowers that are in excess of Availability
to be Overadvances;  provided that, no Overadvance shall result in a Default due
to Borrowers’ failure to comply with Section 2.01 for so long as such
Overadvance remains outstanding in accordance with the terms of this paragraph,
but solely with respect to the amount of such Overadvance.  In addition,
Overadvances may be made even if the condition precedent set forth in Section
4.02(c) has not been satisfied.  All Overadvances shall constitute ABR
Borrowings.  The making of an Overadvance on any one occasion shall not obligate
the Administrative Agent to make any Overadvance on any other occasion.  The
authority of the Administrative Agent to make Overadvances is limited to an
aggregate amount not to exceed 10% of the aggregate amount of Revolving
Commitments at any time, no Overadvance may remain outstanding for more than
thirty days and no Overadvance shall cause any Revolving Lender’s Revolving
Exposure to exceed its Revolving Commitment; provided that, the Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Overadvances.  Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.

(c)         Upon the making of a Swingline Loan or an Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan or
Overadvance), each Revolving Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender or the Administrative Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan or Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment.  The Swingline Lender or the Administrative Agent may, at any time,
require the Revolving Lenders to fund their participations.  From and after the
date, if any, on which any Revolving Lender is required to fund its
participation in any Swingline Loan or Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.

(d)         The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the





42



 

 

Administrative Agent elects, by notifying the Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00 noon
Chicago time on the date of such requested Settlement (the “Settlement
Date”).  Each Revolving Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Revolving Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
with respect to which Settlement is requested to the Administrative Agent, to
such account of the Administrative Agent as the Administrative Agent may
designate, not later than 2:00 p.m., Chicago time, on such Settlement
Date.  Settlements may occur during the existence of a Default and whether or
not the applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Applicable Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Revolving Lenders, respectively.  If
any such amount is not transferred to the Administrative Agent by any Revolving
Lender on such Settlement Date, the Swingline Lender shall be entitled to
recover from such  Lender on demand such amount, together with interest thereon,
as specified in Section 2.07.

SECTION 2.06. Letters of Credit.

(a)         General.  Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Borrower, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit Agreement, the terms and
conditions of this Agreement shall control.  Notwithstanding anything herein to
the contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it, or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall deliver by hand or facsimile (or transmit by electronic





43



 

 

communicationthrough Electronic System, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(prior to 9:00 am, Chicago time, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing
BankIn addition, as a condition to any such Letter of Credit issuance, the
applicable Borrower alsoshall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application onin each case, as required by the Issuing
Bank’sBank and using such Issuing Bank's standard form in connection with any
request for a(each, a “Letter of Credit Agreement”).  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $20,000,000 and (ii)
the Aggregate Revolving Exposures shall not exceed the lesser of (x) the
aggregate Revolving Commitments minus the Availability Block, and (y) the
Borrowing Base.

(c)         Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)         Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., Chicago time, on the date that such
LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date,
or, (ii) if such notice has not been received by the Borrower Representative
prior to such time on such date, then not later than 11:00 a.m., Chicago time,
on (A) the Business Day that the Borrower Representative receives such notice,
if such notice is received prior to 9:00 a.m., Chicago time, on the day of
receipt, or (B) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received





44



 

 

prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

(f)         Obligations Absolute.  The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein or herein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or





45



 

 

refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)         Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile or through Electronic Systems) of such demand for payment and whether
the Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h)         Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)          Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required  Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 103% of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest.





46



 

 

Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account.  Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other Secured Obligations.  If the Borrowers
are required to provide an amount of cash collateral hereunder as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all such Events of Default have been cured or waived as confirmed in writing by
the Administrative Agent.

(k)         LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings.

(a)         Each Lender shall make each Loan to be made by such Lender hereunder
on the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that, Swingline Loans
shall be made as provided in Section 2.05.  The Administrative Agent will make
such Loans available to the Borrower Representative by promptly crediting the
amounts so received, in like funds, to the Funding Account; provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.

(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds EffectiveNYFRB Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the interest rate applicable to ABR
Loans.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.;
provided, that any interest received from a Borrower by the Administrative Agent
during the period beginning when Administrative Agent funded the Borrowing until
such Lender pays such amount shall be solely for the account of the
Administrative Agent.

SECTION 2.08. Interest Elections.

(a)         Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower Representative may elect to





47



 

 

convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower Representative may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, Overadvances or Protective Advances, which
may not be converted or continued.

(b)         To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election either in
writing (delivered by hand or fax) by delivering an Interest Election Request
signed by the Borrower Representative or through Electronic System if
arrangements for doing so have been approved by the Administrative Agent (or if
an Extenuating Circumstance shall exist, by telephone) by the time that a
Borrowing Request would be required under Section 2.03Section 2.03 if the
Borrowers were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and each such
telephonic Interest Election Request, if permitted, shall be confirmed
promptlyimmediately upon the cessation of the Extenuating Circumstance by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower Representative.

(c)         Each telephonic and written (or if permitted, telephonic) Interest
Election Request (including requests submitted through Electronic System) shall
specify the following information in compliance with Section 2.02Section 2.02:

(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d)         Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)         If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the





48



 

 

Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination of Commitments; Increase in Revolving Commitments.

(a)         Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b)         The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent) equal to 103% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, including the applicable Prepayment Fee (if any), and

(c)         The Borrower Representative shall notify the Administrative Agent of
any election to terminate the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower Representative pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower Representative may state that such
notice is conditioned upon the effectiveness of another financing, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the Commitments shall be
permanent.

(d)         The Borrowers shall have the right to increase the Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000, (ii) the
Borrower Representative, on behalf of the Borrowers, may make a maximum of three
(3) such requests, (iii) the Administrative Agent has approved the identity of
any such new Lender, such approval not to be unreasonably withheld, (iv) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(e) have been
satisfied.

(e)         Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
each Lender being added or increasing its Commitment, subject only to the
approval of all Lenders if any such increase would cause the Revolving
Commitments to exceed $40,000,000.  As a condition precedent to such an
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party (in sufficient copies for each Lender) signed by an
authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (except that such materiality
qualifier, in each case, shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and (B) no Default exists.





49



 

 

(f)         Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Commitment Schedule to reflect such increase and shall distribute such
revised Commitment Schedule to each of the Lenders and the Borrowers, whereupon
such revised Commitment Schedule shall replace the old Commitment Schedule and
become part of this Agreement.  On the Business Day following any such increase,
all outstanding ABR Advances shall be reallocated among the Lenders (including
any newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages and the Lenders shall make adjustments among themselves
with respect to the Advances then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation.  Eurodollar Advances shall not be reallocated among
the Lenders until the expiration of the applicable Interest Period in effect at
the time of any such increase, at which time any such Eurodollar Advances being
continued shall be reallocated, and any such Eurodollar Advances being converted
to ABR Advances shall be converted and allocated, among the Lenders (including
the newly added Lenders) at such time.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.

(a)         The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent, and (iii)
to the Administrative Agent the then unpaid principal amount of each Overadvance
on the earlier of the Maturity Date and demand by the Administrative Agent.

(b)         At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Security Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available) first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, and
second to prepay the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure.

(c)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e)         The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(f)         Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and





50



 

 

in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a)         The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (f) of this Section.

(b)         Except for Overadvances permitted under Section 2.05, in the event
and on such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(A) the aggregate Revolving Commitments minus the Availability Block and (B) the
Borrowing Base, the Borrowers shall prepay the Revolving Loans, LC Exposure
and/or Swingline Loans in an aggregate amount equal to such excess.

(c)         In the event and on each occasion that any Net Proceeds are received
by or on behalf of any Loan Party in respect of any Prepayment Event, the
Borrowers shall, promptly after such Net Proceeds are received by any Loan
Party, prepay the Obligations as set forth in Section 2.11(e) below in an
aggregate amount equal to 100% of such Net Proceeds, provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Loan Parties intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then either (i) so long as full cash dominion is not in effect, no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate or (ii) if full cash dominion is in effect, then,
if the Net Proceeds specified in such certificate are to be applied by (A) the
Borrowers, such Net Proceeds shall be applied by the Administrative Agent to
reduce the outstanding principal balance of the Revolving Loans (without a
permanent reduction of the Revolving Commitment) and upon such application, the
Administrative Agent shall establish a Reserve against the Borrowing Base in an
amount equal to the amount of such proceeds so applied and (B) any Loan Party
that is not a Borrower, such Net Proceeds shall be deposited in a cash
collateral account, and in the case of either (A) or (B), thereafter, such funds
shall be made available to the applicable Loan Party as follows:

(1)         the Borrower Representative shall request a Revolving Borrowing
(specifying that the request is to use Net Proceeds pursuant to this Section) or
the applicable Loan Party shall request a release from the cash collateral
account be made in the amount needed;

(2)         so long as the conditions set forth in Section 4.02 have been met,
the Revolving Lenders shall make such Revolving Borrowing or the Administrative
Agent shall release funds from the cash collateral account; and

(3)         in the case of Net Proceeds applied against the Revolving Borrowing,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Borrowing;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180‑day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided,  further that no Borrower or any other Loan Party shall be
required to make any such prepayment (or deliver any notice, as applicable)
until the aggregate amount





51



 

 

of Net Cash Proceeds received in any fiscal year of the Company exceeds
$500,000; and provided,  further that the Borrowers shall not be permitted to
make elections to use Net Proceeds to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) with respect
to Net Proceeds in any fiscal year in an aggregate amount in excess of
$2,000,000.

(d)         [Intentionally Deleted]

(e)         All such amounts pursuant to Section 2.11(c) shall be applied, first
to prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitments and to cash
collateralize outstanding LC Exposure.

(f)         The Borrower Representative shall notify the Administrative  Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than 10:00 a.m., Chicago time, (A) in the case of prepayment
of a Eurodollar Revolving Borrowing, three Business Days before the date of
prepayment, or (B) in the case of prepayment of an ABR Revolving Borrowing, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.

SECTION 2.12. Fees.

(a)         The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Lender (without giving effect to the increase to the Revolving Commitments in
connection with the Eighth Amendment) during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate.

(b)         The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the





52



 

 

last day of each calendar month shall be payable on the first day of each
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 365 (or 366 days in a
leap year) days and shall be payable for the actual number of days elapsed.

(c)         The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d)         All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest.

(a)         The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base RateABR plus the Applicable
Rate, the sum of which shall in no event be less than 0% per annum.

(b)         The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)         Each Protective Advance and each Overadvance shall bear interest at
the Alternate Base RateABR plus the Applicable Rate for Revolving Loans plus 2%.

(d)         Notwithstanding the foregoing, during the occurrence and continuance
of an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

(e)         Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(f)         All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed.





53



 

 

The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.; Illegality.

(a)         If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)          (a) the Administrative Agent determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable,  (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or

(ii)         (b) the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or, facsimile, or through Electronic
System as provided in Section 9.01 as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower Representative and the
Lenders that the circumstances giving rise to such notice no longer exist, (iA)
any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and any such Eurodollar Borrowing shall be repaid
or converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, and (iiB) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

(b)         If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert ABR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers will upon demand from such Lender (with a
copy to the Administrative Agent), either convert or prepay all Eurodollar
Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such conversion or
prepayment, the Borrowers will also pay accrued interest on the amount so
converted or prepaid.

 

(c)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that





54



 

 

will continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower Representative
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate).  Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.15. Increased Costs.

(a)         If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein; or

(iii)       subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Eurodollar Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other





55



 

 

Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)         If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)         A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)         Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such





56



 

 

Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a)         Withholding of Taxes; Gross-Up.  Each payment by any Loan Party
pursuant to any Loan Document shall be made without withholding for any Taxes,
unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b)         Payment of Other Taxes by the Borrowers.  The Borrowers shall timely
pay or, at the election of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c)         Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)         Indemnification by the Borrowers.  The Loan Parties shall jointly
and severally indemnify each Recipient for any Indemnified Taxes that are paid
or payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.17(d) shall be paid within 10
days after the Recipient delivers to the Borrower Representative a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim.  Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.  Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for (i) any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and (ii) any Taxes attributable to such Lender's failure to
comply with the requirement to maintain a Participant Register, and in each case
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.





57



 

 

(f)         Status of Lenders.

(i)          Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding.  In addition, any Lender, if requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii)         Without limiting the generality of the foregoing, if any Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower Representative and the Administrative Agent) on or prior to the date on
which such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

(A)        in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

(B)        in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C)        in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN or W-





58



 

 

8BEN-E, as applicable, and (2) a tax certificate substantially in the form of
Exhibit E-1and substance satisfactory to the Administrative Agent to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E)        in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided,  however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit E-2and
substance satisfactory to the Administrative Agent on behalf of such partners;
or

(F)         any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower Representative or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.

(iii)       If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the Effective Date.

(g)         Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.17(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the





59



 

 

indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h)         Issuing Bank.  For purposes of Section 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.

(i)          FATCA.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the Eighth Amendment Effective Date, Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a)         The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set‑off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

(b)         Any proceeds of Collateral received by the Administrative Agent (i)
not constituting either (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrowers), (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (C) amounts to be applied from the Collection
Account when full cash dominion is in effect (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, such funds shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances and Protective
Advances) ratably, sixth, to prepay principal on the Loans (other than the
Overadvances and Protective Advances) and unreimbursed LC Disbursements ratably,
seventh, to pay an amount to the Administrative Agent equal to one hundred three
percent (103%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unpaid LC Disbursements, to be held as
cash collateral for such Obligations, eighth, to payment of any amounts owing
with respect to Banking Services and Swap Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.22, and ninth, to the payment of any other Secured Obligation due to the





60



 

 

Administrative Agent or any Lender by the Borrowers. Notwithstanding the
foregoing amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent nor any Lender shall apply any payment which it receives to any Eurodollar
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable thereto or (b) in the event, and only to the extent, that there are
no outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section
2.16.  The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.

(c)         At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent.  The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d)         If, except as otherwise expressly provided herein, any Lender shall,
by exercising any right of set‑off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)         Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account





61



 

 

of the Lenders or the Issuing Bank hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds EffectiveNYFRB Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(f)         If any Lender shall fail to make any payment required to be made by
it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder; application of amounts pursuant to (i) and
(ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

(g)         The Administrative Agent may from time to time provide the Borrowers
with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”).  The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrowers’ convenience.  Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations.  If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a)         If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)         If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment);





62



 

 

provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 2.20. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)         fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a)Section 2.12(a);

(b)         such Defaulting Lender shall not have the right to vote on any issue
on which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder;

(c)         if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i)          all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii)       if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a)2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and





63



 

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is reallocated and/or cash collateralized;
and

(d)         so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Issuing Bank to defease any risk  in respect of such Lender
hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21. Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender.  The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22. Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Obligations of
such Loan Party to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent).  In furtherance of that requirement, each such Lender
or Affiliate thereof shall furnish the Administrative Agent, following the end
of each calendar month, a summary of the amounts due or to become due in respect
of such Banking Services Obligations and Swap Obligations.  The most recent
information provided to the Administrative Agent shall be used in determining
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Obligations will be placed.





64



 

 

ARTICLE III

 

Representations and Warranties.

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers.  Each Loan Party and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or the assets
of any Loan Party or any of its Subsidiaries, or give rise to a right thereunder
to require any payment to be made by any Loan Party or any of its Subsidiaries,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party or any of its Subsidiaries, except Liens created pursuant to
the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a)         The Company has heretofore furnished to the Lenders (i) its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2011, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) its consolidated
balance sheet as of the fiscal month ended January 28, 2012, certified by its
Financial Officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year‑end audit adjustments (all of
which, when taken as a whole, would not be materially adverse) and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b)         No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2011.

SECTION 3.05. Properties.

(a)         As of the Effective Date, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by each Loan Party.  Each
of such leases and subleases is valid and





65



 

 

enforceable in accordance with its terms and is in full force and effect, and to
the knowledge of any Loan Party, no default by any party to any such lease or
sublease exists.  Each of the Loan Parties and its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b)         Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the Effective Date, is set forth on Schedule 3.05, and to the
knowledge of each Loan Party and its Subsidiaries, the use thereof by each Loan
Party and its Subsidiaries does not infringe in any material respect upon the
rights of any other Person, and each Loan Party’s rights thereto are not subject
to any Collateral License, other than Collateral Licenses set forth on Schedule
3.05, or disclosed to Administrative Agent in writing no later than the next
monthly Compliance Certificate from the date such Collateral License is entered
into.

SECTION 3.06. Litigation and Environmental Matters.

(a)         There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened in writing against or affecting any Loan Party or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b)         Except for the Disclosed Matters (i) no Loan Party or any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.

(c)         Since the Effective Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements.  Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status.  No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes.  Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves.  No tax liens have been filed and no claims have been
asserted in writing by any Governmental Authority with respect to any such
taxes.





66



 

 

SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

SECTION 3.11. Disclosure.  (a) Each Loan party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties each represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

(b)         As of the Eleventh Amendment Effective Date, to the best knowledge
of any Borrower, the information included in the Beneficial Ownership
Certification, to the extent applicable, provided on or prior to the Eleventh
Amendment Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.

SECTION 3.12. Material Agreements.  All material agreements and contracts to
which any Loan Party is a party or is bound as of the date of this
AgreementEffective Date are listed on Schedule 3.12.  No Loan Party is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness.

SECTION 3.13. Solvency.

(a)         Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of the Borrowers, on a
consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Borrowers, on a consolidated basis, will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrowers, on a consolidated
basis, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrowers, on a consolidated basis, will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.

(b)         Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Company and its Subsidiaries, on a consolidated basis, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Company
and its Subsidiaries, on a consolidated basis, will be able to pay their debts
and liabilities,





67



 

 

subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its Subsidiaries, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the Effective Date.

(c)         The Borrowers, taken as a whole, do not intend to, or believe they
will, incur debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received, and the timing of
the amounts of cash to be payable on or in respect of their Indebtedness.

(d)         The Company and its Subsidiaries, taken as a whole, do not intend
to, or believe they will, incur debts beyond their ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received, and the timing of the amounts of cash to be payable on or in respect
of their Indebtedness.

SECTION 3.14. Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Borrowers believe that the insurance
maintained by or on behalf of the Company and its Subsidiaries is adequate.

SECTION 3.15. Capitalization and Subsidiaries.  Schedule 3.15 (as such Schedule
may be updated from time to time by written notice to Administrative Agent for
transactions not prohibited under the Loan Documents) sets forth (a) a correct
and complete list of the name and relationship to the Company of each and all of
the Company’s Subsidiaries, (b) a true and complete listing of each class of
each Borrower’s authorized Equity Interests, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of the Company and each of its Subsidiaries.  All of the
issued and outstanding Equity Interests owned by any Loan Party has been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non‑assessable.

SECTION 3.16. Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law or agreement
and (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral.

SECTION 3.17. Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened in writing.  The hours worked
by and payments made to employees of the Loan Parties and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.





68



 

 

SECTION 3.18. Common Enterprise.  The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.19. Credit Card Agreements.  Schedule 3.19 (as updated from time to
time as permitted by Section 5.14) sets forth a list of all credit card
processing arrangements and all Credit Card Agreements to which any Borrower is
a party with respect to the payment to any Borrower of the proceeds of all
credit card charges for sales by such Borrower in the United States of America.
The Credit Card Agreements listed on Schedule 3.19 (as updated from time to time
as permitted by Section 5.14) constitute all of such agreements necessary for
Borrowers to operate its business as presently conducted with respect to credit
cards and debit cards and each of the Credit Card Agreements constitutes the
legal, valid and binding obligations of the Borrowers and to the best of each
Borrowers’ knowledge, the other parties thereto, enforceable in accordance with
their respective terms and is in full force and effect.  Except as could not
reasonably (i) be expected to have a Material Adverse Effect or (ii) result in
the cessation of the transfer of payments under any Credit Card Agreement to the
Collateral Deposit Account as required under the Loan Documents, no default or
event of default, or act, condition or event which after notice or passage of
time or both, would constitute a default or an event of default under any of the
Credit Card Agreements exists or has occurred.  The Borrowers and the other
parties thereto have complied with all of the terms and conditions of the Credit
Card Agreements to the extent necessary for such Borrowers to be entitled to
receive all payments thereunder which constitute proceeds of Eligible Credit
Card Accounts Receivable.  Borrowers have delivered, or caused to be delivered
to Administrative Agent, true, correct and complete copies of all of the Credit
Card Agreements.

SECTION 3.20. Margin Regulations.  No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit hereunder will be used to buy or carry any Margin Stock.  Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Loan Party
only or of the Loan Parties and their Subsidiaries on a consolidated basis) will
be Margin Stock.

SECTION 3.21. Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.22. Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   No Borrowing or





69



 

 

Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.

SECTION 3.23. EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

SECTION 3.24. Plan Assets; Prohibited Transactions. No Loan Party or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

ARTICLE IV

 

Conditions.

SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)         Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of Cooley LLP, addressed to the Administrative Agent, the Issuing Bank
and the Lenders in form and substance reasonably satisfactory to the
Administrative Agent (together with a real estate related opinion to be
delivered by Illinois local counsel to the Loan Parties).

(b)         Financial Statements and Projections.  The Lenders shall have
received (i) audited consolidated financial statements of the Company for the
2011 fiscal year, (ii) unaudited interim consolidated financial statements of
the Company for each fiscal month and quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Company, as reflected in the audited, consolidated financial
statements described in clause (i) of this paragraph and (iii) satisfactory
projections through 2012.

(c)         Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of





70



 

 

incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by‑laws or operating, management or partnership agreement,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

(d)         No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by a Financial Officer or President of each
Borrower and each other Loan Party, on the initial Borrowing date (i) stating
that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.

(e)         Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date.  All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower Representative to the Administrative Agent on or before
the Effective Date.

(f)         Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.

(g)         Pay-Off Letter.  The Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness to be repaid from the
proceeds of the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.

(h)         Funding Accounts.  The Administrative Agent shall have received a
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to which the Lender is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)          Customer List.  The Administrative Agent shall have received a true
and complete customer list with respect to all trade Accounts for each Borrower
and its Subsidiaries, which list shall state the customer’s name, mailing
address and phone number and shall be certified as true and correct by a
Financial Officer of the Borrower Representative.

(j)          Control Agreements.  The Administrative Agent shall have received
each Deposit Account Control Agreement required to be provided pursuant to
Section 4.14 of the Security Agreement.

(k)         Solvency.  The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

(l)          Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
March 31, 2012.

(m)        Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date and the issuance of any Letters of Credit on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current (it
being





71



 

 

understood that any trade payables which remain unpaid less than 45 days after
the due date thereof shall be considered current for the purposes of this clause
(m)), the Availability shall not be less than $8,000,000.

(n)         Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof (it being agreed that with respect to
any such certificates held by a third party non-Affiliate of the Loan Parties as
of the Effective Date, an agreement (in form and substance satisfactory to the
Administrative Agent) from such third party under which such third party agrees
to deliver such certificates to the Administrative Agent shortly after the
Effective Date shall be deemed to satisfy this clause (n)(i)),  and (ii) each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(o)         Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(p)         Environmental Reports.  The Administrative Agent shall have received
environmental review reports with respect to the real properties of the
Borrowers and their Subsidiaries specified by the Administrative Agent from
firm(s) satisfactory to the Administrative Agent, which review reports shall be
acceptable to the Administrative Agent. Any environmental hazards or liabilities
identified in any such environmental review report shall indicate the Loan
Parties’ plans with respect thereto.

(q)         Mortgages, etc.  The Administrative Agent shall have received, with
respect to each parcel of real property that is owned by a Loan Party and which
is required to be subject to a Lien in favor of the Administrative Agent, each
of the following, in form and substance reasonably satisfactory to the
Administrative Agent:

(i)          Mortgage on such property;

(ii)         evidence that a counterpart of the Mortgage has been recorded in
the place necessary, in the Administrative Agent’s judgment, to create a valid
and enforceable first priority Lien in favor of the Administrative Agent for the
benefit of itself and the Lenders;

(iii)       ALTA or other mortgagee’s title policy;

(iv)        an opinion of counsel in the state in which such parcel of real
property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent;

(v)         if any such parcel of real property is determined by the
Administrative Agent to be in a flood zone, a flood notification form signed by
the Borrower Representative and evidence that flood insurance is in place for
the building and contents, all in form and substance satisfactory to the
Administrative Agent; and

(vi)        such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.





72



 

 

(r)         Approvals.  All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of the Borrowers and their Subsidiaries (including shareholder approvals, if
any) shall have been obtained on terms satisfactory to Administrative Agent and
shall be in full force and effect.

(s)         Insurance.  The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.

(t)          Letter of Credit Application.  The Administrative Agent shall have
received a properly completed letter of credit application (whether standalone
or pursuant to a master agreement, as applicable) if the issuance of a Letter of
Credit will be required on the Effective Date.

(u)         Tax Withholding.  The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.

(v)         Corporate Structure.  The corporate structure, capital structure and
other material debt instruments, material accounts and governing documents of
the Borrowers and their Affiliates shall be acceptable to the Administrative
Agent in its sole discretion.

(w)        Field Examination. The Administrative Agent or its designee shall
have conducted a field examination of the Borrowers’ Accounts, Inventory and
related working capital matters and of the Borrowers’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.

(x)         Legal Due Diligence. The Administrative Agent and its counsel shall
have completed all legal due diligence, the results of which shall be
satisfactory to Administrative Agent in its sole discretion.

(y)         Appraisals.  The Administrative Agent shall have received an
appraisal of the Borrowers’ Inventory, Equipment and real property from firms
satisfactory to the Administrative Agent, which appraisals shall be satisfactory
to the Administrative Agent in its sole discretion.

(z)         Other Documents.  The Administrative Agent shall have received such
other documents as the Administrative Agent, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)        The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that (i) already are qualified or modified by materiality in the text
thereof or (ii) are made on the Effective Date) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of





73



 

 

Credit, as applicable, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date.

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)        After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability is not less than
zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

ARTICLE V

 

Affirmative Covenants.

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information.  The
Borrowers will furnish to the Administrative Agent and each Lender:

(a)         within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any management letter prepared by
said accountants;

(b)         within 45 days after the end of each fiscal quarter and within 35
days after the end of each fiscal month of each fiscal year of the Company
(other than any month ending at the end of any fiscal quarter), its consolidated
balance sheet and related statements of operations and cash flows as of the end
of and for such fiscal quarter or fiscal month, as the case may be, and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a





74



 

 

consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)         concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C  (i) certifying, in the
case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.13 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d)         [Intentionally Omitted];

(e)         as soon as available but in any event no later than the end of, and
no later than 60 days after the end of each fiscal year of the Company, a copy
of the plan and forecast (including a projected consolidated balance sheet,
availability forecast, income statement and cash flow statement) of the Company
for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;

(f)         as soon as available but in any event within 20 days of the end of
each calendar month (and for any week ending in a Reporting Trigger Period,
within 3 Business Days of the end of each such calendar week), and at such other
times as may be requested by the Administrative Agent in its Permitted
Discretion, as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; and the PP&E Component of the Borrowing Base shall be
updated (i) from time to time upon receipt of periodic valuation updates
received from the Administrative Agent’s asset valuation experts, (ii)
concurrently with the sale or commitment to sell any assets constituting part of
the PP&E Component, (iii) in the event such assets are idled for any reason
other than routine maintenance or repairs for a period in excess of thirty (30)
consecutive days, and (iv) in the event that the value of such assets is
otherwise impaired, as determined in the Administrative Agent’s Permitted
Discretion;

(g)         as soon as available but in any event within 20 days of the end of
each calendar month (and for any week ending in a Reporting Trigger Period,
within 3 Business Days of the end of each such calendar week), and at such other
times as may be requested by the Administrative Agent in its Permitted
Discretion, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent;

(i)          a detailed aging of the Borrowers’ Accounts, including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

(ii)         a schedule detailing the Borrowers’ Inventory, in form satisfactory
to the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which





75



 

 

Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (2) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by Borrowers and complaints and
claims made against the Borrowers); and

(iii)       a worksheet of calculations prepared by the Borrowers to determine
Eligible Pledged Cash, Eligible Accounts, Eligible Credit Card Accounts
Receivable and Eligible Inventory, such worksheets detailing the Credit Card
Accounts Receivable, Accounts and Inventory excluded from Eligible Credit Card
Accounts Receivable, Eligible Accounts and Eligible Inventory and the reason for
such exclusion;

(h)         as soon as available but in any event within 35 days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent in its Permitted Discretion, as of the month then ended,
(i) a reconciliation of the Borrowers’ Accounts and Inventory between (A) the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (g)(i) and (g)(ii) above and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (g)(i) and
(g)(ii) above and the Borrowing Base Certificate delivered pursuant to clause
(f) above as of such date, (ii) a reconciliation of the loan balance per the
Borrowers’ general ledger to the loan balance under this Agreement and (iii) a
schedule and aging of the Borrowers’ accounts payable, delivered electronically
in a text formatted file acceptable to the Administrative Agent;

(i)          as soon as available but in any event within 45 days of the end of
each calendar quarteryear, as of the quarteryear then ended, and at such other
times as may be requested by the Administrative Agent, an updated customer list
for all trade Accounts (which, for the avoidance of doubt, shall not include
consumer Accounts) for each Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number, delivered
electronically in a text formatted file acceptable to the Administrative Agent
and certified as true and correct by a Financial Officer of the Borrower
Representative;

(j)          promptly upon the Administrative Agent’s request in its Permitted
Discretion:

(i)          copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

(ii)         copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and

(iii)       a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

(k)         promptly upon the Administrative Agent’s request in its Permitted
Discretion, as of the period then ended, the Borrowers’ sales journal, cash
receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;

(l)          promptly upon the Administrative Agent’s request in its Permitted
Discretion, copies of all tax returns filed by any Loan Party with the United
States Internal Revenue Service;

(m)        unless otherwise agreed to by Administrative Agent, by no later than
Wednesday of each week for each week ending on or prior to April 15, 2013, a
projected 13 week cash flow report for the





76



 

 

immediately following 13 week period, and a cash flow report for the week most
recently ended together with a comparison to the previously delivered forecast,
in each case, in form reasonably satisfactory to Administrative
Agent;[reserved];

(n)         promptly upon the Administrative Agent’s request in its Permitted
Discretion, a detailed listing of all intercompany loans made by the Borrowers
during such calendar month;

(o)         promptly after the same become publicly available, copies of all
periodic and other material reports, proxy statements and other materials filed
by any Borrower or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by any
Borrower to its shareholders generally, as the case may be; and

(p)         promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request., and (ii)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and the Beneficial Ownership Regulation; and

(q)         promptly after receipt thereof by any Borrower or any Subsidiary,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by the SEC or such
other agency regarding financial or other operational results of any Borrower or
any Subsidiary thereof.

SECTION 5.02. Notices of Material Events.  The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a)         upon a Loan Party obtaining knowledge thereof, the occurrence of any
Default;

(b)         receipt of any written notice of any governmental investigation or
any litigation or proceeding commenced or threatened in writing against any Loan
Party that (i) such Loan Party reasonably expects to result in uninsured damages
in excess of $1,000,000, (ii) such Loan Party reasonably expects to result in
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $1,000,000, or (vii) involves any material
product recall;

(c)         upon a Loan Party obtaining knowledge thereof, any Lien (other than
Permitted Liens) or claim made or asserted against any of the Collateral;

(d)         any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance;

(e)         within five Business Days of receipt thereof, any and all payment
default notices and any material default notices received under or with respect
to any leased location or public warehouse where Collateral in excess of
$250,000 is located;

(f)         [Intentionally Omitted];





77



 

 

(g)         within two Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement or an amendment thereto, together with
copies of all agreements evidencing such Swap Agreement or amendment;

(h)         the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $500,000; and

(i)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.; and

(j)          any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and (ii) maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to maintain such authority could not reasonably be
expected to have a Material Adverse Effect, provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03, and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted.

SECTION 5.04. Payment of Obligations.  Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) such liabilities would not result in aggregate
liabilities in excess of $1,000,000 and none of the Collateral becomes subject
to forfeiture or loss as a result of the contest; provided,  however, each Loan
Party will, and will cause each Subsidiary to, remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.

SECTION 5.05. Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property owned or leased by any Loan
Party material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.06. Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, conduct at the





78



 

 

Loan Party’s premises, field examinations of the Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided,  however, that if no Event of Default has
occurred and is continuing, only one field examination per calendar year
(excluding field examinations with respect to Permitted Acquisitions conducted
in such year) shall be at the sole expense of the Borrowers (or two field
examinations per calendar year for any calendar year during which Excess
Availability is less than 15% of the aggregate amount of the Lenders’ Revolving
Commitments for 90 days of such calendar year.

SECTION 5.07. Compliance with Laws.  Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds.  (a) The proceeds of the Loans will be used only
for financing working capital needs of the Borrowers in the ordinary course of
business and to refinance certain existing Indebtedness.  No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

(b)         No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.09. Insurance.  Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents.  The Borrowers will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

SECTION 5.10. Casualty and Condemnation.  The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11. Appraisals.  At any time that the Administrative Agent requests,
each Loan Party will provide the Administrative Agent with appraisals or updates
thereof of their Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the





79



 

 

Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, that if no Event of Default has occurred and is continuing, only one
such appraisal of Inventory per calendar year (excluding appraisals with respect
to Permitted Acquisitions conducted in such year) shall be at the sole expense
of the Borrowers.

SECTION 5.12. Depository Banks.  The Loan Parties will maintain the
Administrative Agent as its principal depository bank for the maintenance of
operating accounts for the conduct of its business; provided that the Loan
Parties shall be permitted to maintain such accounts with their existing
depositary banks for a period of 30 days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the Effective
Date.  Notwithstanding the foregoing, the Loan Parties shall be permitted to
maintain operating accounts at other banks in such locations where such Loan
Party conducts business and where the Administrative Agent does not maintain a
branch office.

SECTION 5.13. Additional Collateral; Further Assurances.

(a)         Subject to applicable law, each Borrower and each Subsidiary that is
a Loan Party will cause each of its domestic Subsidiaries formed or acquired
after the Effective Date in accordance with the terms of this Agreement to
become a Loan Party by executing a Joinder Agreement. In connection therewith,
the Administrative Agent shall have received all documentation and other
information regarding such newly formed or acquired Subsidiaries as may be
required to comply with the applicable “know your customer” rules and
regulations, including the USA PATRIOT Act.  Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral,
including any parcel of real property located in the U.S. owned by any Loan
Party.

(b)         Except for the shares of AutoMD’s common stock issued to Persons
that are not Loan Parties pursuant to the AutoMD Stock Purchase Agreement on or
about the Fifth Amendment Effective Date in accordance with the terms hereof and
thereof and in connection with subsequent issuances of AutoMD’s common stock to
Persons that are not Loan Parties that are not otherwise prohibited by the Loan
Documents, eachEach Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its domestic
Subsidiaries and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2) in each foreign Subsidiary
directly owned by such Borrower or any domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.

(c)         Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.





80



 

 

(d)         If any material assets (including any real property with a fair
market value in excess of $1,000,000 or improvements thereto or any interest
therein) are acquired by any Borrower or any Subsidiary that is a Loan Party
after the Effective Date (other than Excluded Collateral, the Excluded Accounts
(as defined in the Security Agreement) and assets constituting Collateral under
the Security Agreement that become subject to the Lien in favor of the Security
Agreement upon acquisition thereof), the Borrower Representative will (i) notify
the Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
Subsidiary that is a Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

SECTION 5.14. Credit Card Acknowledgements.  The Borrowers will maintain credit
card processing arrangements and Credit Card Agreements with the credit card
issuers and processors identified on Schedule 3.19;  provided,  however, that,
subject to the requirements set forth in Section 6.12, the Borrowers may amend
Schedule 3.19 to remove any credit card issuer or processor or Credit Card
Agreement identified therein or to add additional credit card issuers and
processors or Credit Card Agreements that are satisfactory to the Administrative
Agent, in its sole discretion, and subject to the requirements set forth in
Section 6.12, the Borrowers shall provide to the Administrative Agent a Credit
Card Acknowledgement with respect thereto and a copy of the Credit Card
Agreement governing with such new credit card issuer or processor.

SECTION 5.15. Post-Closing Covenants.

(a)         Within forty-five (45) days following the date hereof (or such
longer period as permitted by the Administrative Agent in its sole discretion),
the Administrative Agent shall have received each Collateral Access Agreement
required to be provided pursuant to Section 4.13 of the Security Agreement.

(b)         Within sixty (60) days following the date hereof (or such longer
period as permitted by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received an ALTA survey with respect to any
Eligible Real Property, prepared and certified to the Administrative Agent by a
surveyor acceptable to the Administrative Agent.

(c)         The Loan Parties shall use commercially reasonable efforts to
deliver Credit Card Acknowledgements from each of the Borrowers’ credit card
processors, executed by the applicable Borrower and acknowledged by such credit
card processor, within thirty (30) days of the date hereof.

ARTICLE VI

 

Negative Covenants.

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 6.01. Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a)         the Secured Obligations;





81



 

 

(b)         Indebtedness existing on the  date hereofEleventh Amendment
Effective Date and set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;

(c)         Indebtedness of any Borrower to any Subsidiary and of any Subsidiary
to any Borrower or any other  Subsidiary, provided that (i) (A) Indebtedness of
any domestic Subsidiary that is not a Borrower to any Borrower and (B)
Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or any
Subsidiary that is a Loan Party shall, in each case, be subject to Section 6.04
and (ii) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a  Loan Party to any Subsidiary that is not a Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

(d)         Guarantees by any Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
(A) Guarantees by any Borrower of Indebtedness of any domestic Subsidiary that
is not a Borrower and (B) Guarantees by any Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall, in
each case, be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;

(e)         Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$3,500,000 at any time outstanding;

(f)         Indebtedness which represents an extension, refinancing or renewal
(such Indebtedness being referred to herein as the “Refinancing Indebtedness”)
of any of the Indebtedness described in clauses (b) and (e), hereof (such
Indebtedness being so extended, refinanced or renewed being referred to herein
as the “Refinanced Indebtedness”); provided that, (i) such Refinancing
Indebtedness does not increase the principal amount or interest rate of the
Refinanced Indebtedness, (ii) any Liens securing such Refinanced Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not originally obligated with respect to repayment of such
Refinanced Indebtedness is required to become obligated with respect to such
Refinancing Indebtedness, (iv) such  Refinancing Indebtedness does not result in
a shortening of the average weighted maturity of such Refinanced Indebtedness,
(v) the terms of such Refinancing Indebtedness are not materially less favorable
to the obligor thereunder than the original terms of such Refinanced
Indebtedness and (iv) if such Refinanced Indebtedness was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of such
Refinancing Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to such Refinanced Indebtedness;

(g)         Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;





82



 

 

(h)         Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i)          Acquired Indebtedness in an amount not to exceed $2,000,000
outstanding at any one time;

(j)          Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements, check endorsement guarantees, and
otherwise in respect of cash management services, in each case incurred in the
ordinary course of business;

(k)         Indebtedness incurred in the ordinary course of business in
connection with the financing of insurance premiums;

(l)          Indebtedness in the form of contingent liabilities in respect of
any indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation of the Company or the applicable Subsidiary incurred in
connection with the consummation of one or more Permitted Acquisitions;

(m)    Business Credit Card Indebtedness in an aggregate principal amount not in
excess of $2,000,000 at any time outstanding;

(n)         Indebtedness of Subsidiaries that are not Loan Parties in an
aggregate principal amount not in excess of $500,000 at any time outstanding;

(o)         Indebtedness under Swap Agreements permitted by Section 6.07;

(p)         unsecured Indebtedness of any Borrower or any Subsidiary in respect
of earn-outs owing to sellers of assets or Equity Interests to any Borrower or
any Subsidiary that is incurred in connection with the consummation of one or
more Permitted Acquisitions so long as such unsecured Indebtedness is on terms
and conditions acceptable to the Administrative Agent;

(q)         subject to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent, Indebtedness incurred to finance
Inventory (other than Eligible Inventory) of the Loan Parties in transit from
outside the United States in an aggregate amount not to exceed $6,500,000 at any
time outstanding;

(r)         the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person as of such date in accordance with GAAP
arising from the any sale and leaseback transaction that is permitted by Section
6.06 so long as the Administrative Agent receives a Collateral Access Agreement
with respect to the property that is the subject of such sale and leaseback
transaction within 60 days after the consummation of such transaction (unless
waived by the Administrative Agent in its sole discretion); and

(s)         other Indebtedness so long as: (i) if such Indebtedness is secured
it is only secured by Equipment and real property (other than Eligible Equipment
or Eligible Real Property), (ii) both before and after giving effect to the
incurrence of any such Indebtedness, no Event of Default exists and is
continuing, (iii) both before and after giving effect to the incurrence of any
such Indebtedness, the Borrowers shall have Excess Availability of at least
$8,000,000, (iv) immediately after giving effect to the incurrence of such
Indebtedness, the Borrowers shall have a Fixed Charge Coverage Ratio, recomputed





83



 

 

on a trailing twelve (12) month pro forma basis for the most recent month for
which financial statements have been delivered, of no less than 1.15 to 1.0, (v)
if such Indebtedness is secured by real property, and if requested by the
Administrative Agent, such Indebtedness is subject to an access agreement, in
form and substance satisfactory to Administrative Agent, and (vi) the aggregate
amount of any such Indebtedness incurred in any calendar year does not exceed
$5,000,000.

SECTION 6.02. Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)         Liens created pursuant to any Loan Document;

(b)         Permitted Encumbrances;

(c)         any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereofEleventh Amendment Effective Date and set forth in
Schedule 6.02;  provided that (i) such Lien shall not apply to any other
property or asset of such Borrower or Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereofEleventh Amendment
Effective Date, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d)         Liens on fixed or capital assets acquired, constructed or improved
by any Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;

(e)         any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f)         Liens of a collecting bank arising in the ordinary course of
business under Section 4‑208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

(g)         Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h)         Liens on Equipment and real property (other than Eligible Equipment
and Eligible Real Property), provided that such security interests are to secure
Indebtedness permitted by clause (i) or (r) of Section 6.01;





84



 

 

(i)          Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(j)          any Lien on assets of any Subsidiary that is not a Loan Party;
provided that (A) such Lien shall not apply to any Collateral (including any
Equity Interests in any Subsidiary that constitute Collateral) or any other
assets of any Loan Party and (B) such Lien secures Indebtedness permitted by
clause (n) of Section 6.01;

(k)         Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition;

(l)          Liens securing Indebtedness permitted under Section 6.01(k),
provided that (i) such Liens are limited to securing only the unpaid premiums
under the applicable insurance policy and (ii) such Liens only encumber the
proceeds of the applicable insurance policy;

(m)        rights of setoff or bankers’ Liens upon deposits in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such Deposit Account in the ordinary course of business;

(n)         subject to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent, Liens securing Indebtedness permitted
under Section 6.01(q), provided that such Liens are limited to the Inventory
(other than Eligible Inventory) of the Loan Parties in transit from outside the
United States; and

(o)         other Liens securing Indebtedness (other than constituting borrowed
money) or any other obligations in an aggregate principal amount not to exceed
$250,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clauses (a) of the definition of Permitted Encumbrance and
clauses (a) and (i) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clauses (a),
(i), and (n) above.

SECTION 6.03. Fundamental Changes.

(a)         No Loan Party will, nor will it permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of any Borrower may merge
into a Borrower in a transaction in which such Borrower is the surviving
corporation, (ii) any Loan Party (other than a Borrower) may merge into any
other Loan Party in a transaction in which the surviving entity is a Loan Party
and (iii) any  Subsidiary that is not a Loan Party may liquidate or dissolve if
the Borrower which owns such Subsidiary determines in good faith that such
liquidation or dissolution is in the best interests of such Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

(b)         No Loan Party will, nor will it permit any Subsidiary to, consummate
a Division as the Dividing Person, without the prior written consent of
Administrative Agent.  Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required





85



 

 

to comply with the obligations set forth in Section 5.14 and the other further
assurances obligations set forth in the Loan Documents and become a Loan Party
under this Agreement and the other Loan Documents.

(c)         (b) No Loan Party will, nor will it permit any Subsidiary to, engage
in any business other than businesses of the type conducted by the Borrowers and
their Subsidiaries on the date hereof and businesses reasonably related thereto
and reasonable extensions thereof.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire  any  evidences of indebtedness
or Equity Interest of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:

(a)         Permitted Investments, subject to control agreements (if required by
the terms of the Security Agreement) in favor of the Administrative Agent for
the benefit of the Lenders or otherwise subject to a perfected security interest
in favor of the Administrative Agent for the benefit of the Lenders;

(b)         Investments, loans and advances in existence on the date
hereofEleventh Amendment Effective Date and described in Schedule 6.04;

(c)         investments by the Borrowers and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in Section 5.13), (B) the aggregate amount of investments
by (i) Borrowers in Subsidiaries that are not Borrowers and (ii) Loan Parties in
Subsidiaries that are not Loan Parties (together, in each case, with outstanding
intercompany loans permitted under clause (B) to the proviso to Section 6.04(d)
and outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall
not exceed $1,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs) and (C) no such investments may be made
while a Default is continuing or would result therefrom;

(d)         loans or advances made by any Borrower to any Subsidiary and made by
any Subsidiary to any other Borrower or any other Subsidiary, provided that (A)
any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement, (B) the amount of
such loans and advances made by (i) Borrowers to Subsidiaries that are not
Borrowers and (ii) Loan Parties to Subsidiaries that are not Loan Parties
(together, in each case, with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $1,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs) and
(C) no such loans or advances may be made while a Default is continuing or would
result therefrom;

(e)         Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness (i) of Subsidiaries
(other than Borrowers) that is Guaranteed by any Borrower and (ii) of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together, in each case, with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding intercompany loans permitted
under clause (B) to the proviso to Section 6.04(d)) shall not exceed $1,000,000
at any time outstanding (in each case determined without regard to any
write-downs or write-offs);





86



 

 

(f)         loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for salary, travel and entertainment expenses, commissions, relocation
costs and similar purposes up to a maximum of $250,000 to any employee and up to
a maximum of $500,000 in the aggregate at any one time outstanding;

(g)         subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;

(h)         investments in the form of Swap Agreements permitted by Section
6.07;

(i)          Permitted Acquisitions;

(j)          investments received in connection with the dispositions of assets
permitted by Section 6.05;

(k)         investments constituting deposits described in clauses (c) and (d)
of the definition of the term “Permitted Encumbrances”;

(l)          investments in, or loans or advances to: (i) the Canadian
Subsidiary in an aggregate amount not to exceed $100,000 in any fiscal year of
the Company, so long as no such investments, loans or advances are made while an
Event of Default is continuing or would result therefrom; (ii) the Philippines
Subsidiary in an aggregate amount not to exceed $1,500,000 in any calendar
month; (iii) Lobo Marketing in an aggregate amount not to exceed $600,000 in any
fiscal year of the Company so long as: (A) no such investments, loans or
advances are made while an Event of Default is continuing or would result
therefrom (provided that this clause (A) shall not apply to any investments,
loans or advances that are made to fund payroll payments, workers compensation
payments, or related expenses on account of employees of the Loan Parties who
provide services to the Borrowers), (B) the proceeds of such investments, loans
and advances are used by Lobo Marketing to cover operating expenses, and (C) all
such investments, loans and advances are made in the ordinary course of business
and consistent with past practices as of the Effective Date; and (iv) AutoMD in
an aggregate amount not to exceed (i) $1,650,000 in the fiscal year of the
Company ending January 3, 2015, and (ii) $0 in any fiscal year of the Company
thereafter, in each case so long as: (A) no such investments, loans or advances
are made while an Event of Default is continuing or would result therefrom
(provided that this clause (A) shall not apply to any investments, loans or
advances that are made to fund payroll payments, workers compensation payments,
or related expenses on account of employees of the Loan Parties who provide
services to the Borrowers), (B) the proceeds of such investments, loans and
advances are used by AutoMD to cover operating expenses, and (C) all such
investments, loans and advances are made in the ordinary course of business and
consistent with past practices as of the Effective Date;

(m)        investments consisting of: (i) corporate bonds, including Eurodollar
issues of U.S. corporations and U.S. dollar denominated issues of foreign
corporations rated A by S&P and A2 by Moody's with a maturity of three years or
less; (ii) short-term municipal notes rated MIG1 or SP-1 or better, tax-exempt
commercial paper rated A-1/P-1 or better, and long-term municipal securities
rated AAA; provided that municipal securities that have been pre-refunded,
defeased or escrowed to maturity (ETMs) with U.S. Treasury securities do not
require an AAA rating; and (iii) bond mutual funds of nationally marketed firms
and those in the top two rating categories of any nationally recognized rating
service with average effective duration of less than two years, at least 90% of
the holdings of which are rated A or better; so long as: (A) the aggregate
amount of all such investments under clauses (i), (ii) and





87



 

 

(iii) does not exceed $500,000 at any one time outstanding, and (B) no Default
has occurred and is continuing or would result from any such investment;

(n)         investments in, or loans or advances to, Pacific 3PL solely for the
purpose of allowing Pacific 3PL to make payroll payments, workers compensation
payments, and related expenses on account of employees of the Loan Parties who
provide services to the Borrowers so long as such investments, loans and
advances are made in the ordinary course of business and consistent with past
practices as of the Effective Date; and

(o)         other investments (other than an Acquisition), loans or advances so
long as (i) no Default has occurred and is continuing or would result from any
such investment, (ii) both before and after giving effect to any such
investment, the Borrowers shall have Excess Availability of at least $6,000,000,
(iii) immediately after giving effect to any such investment, the Borrowers
shall have a Fixed Charge Coverage Ratio, recomputed on a trailing twelve (12)
month pro forma basis for the most recent month for which financial statements
have been delivered, of no less than 1.25 to 1.0;.

(p) the funding obligations of the Company pursuant to Section 4.8(e) of the
AutoMD Investor Rights Agreement and the payment by the Company of such
obligations; provided, that no payment may be made with respect to such
obligations unless (A) no Default has occurred and is continuing or would result
from any such payment, and (B) both before and after giving effect to any such
payment, the Borrowers shall have Excess Availability of at least 8% of the
aggregate amount of the Lenders’ Revolving Commitments;

(q) the reimbursement obligations of the Company with respect to certain
obligations of AutoMD pursuant to Section 5.1 of the AutoMD Investor Rights
Agreement and the payment by the Company of such obligations; provided, that (i)
no payment may be made with respect to such reimbursement obligations unless (A)
no Default has occurred and is continuing or would result from any such payment,
and (B) both before and after giving effect to any such payment, the Borrowers
shall have Excess Availability of at least 8% of the aggregate amount of the
Lenders’ Revolving Commitments, and (ii) the aggregate amount of all such
payments made by the Company may not exceed $2,500,000; and

(r) the purchase of up to 2,000,000 shares of the common stock of AutoMD for an
aggregate purchase price not to exceed $2,000,000 in accordance with the terms
of the AutoMD Transaction Documents, so long as (A) no Default has occurred and
is continuing or would result from any such purchase, and (B) both before and
after giving effect to any such purchase, the Borrowers shall have Excess
Availability of at least 8% of the aggregate amount of the Lenders’ Revolving
Commitments.

SECTION 6.05. Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a)         sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, unmerchantable, worn out or surplus
equipment or property (other than Eligible Equipment and Eligible Real Property)
in the ordinary course of business;

(b)         sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions which are
not solely among Borrowers, solely among Loan Parties (other than Borrowers), or
solely among Subsidiaries which are not Loan Parties, shall be made in
compliance with Section 6.09;





88



 

 

(c)         sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

(d)         sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause  (k) of Section 6.04;

(e)         sale and leaseback transactions permitted by Section 6.06;

(f)         dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

(g)         subject to the terms of Section 2.11(c), sales or other dispositions
of property (other than Eligible Equipment, Eligible Inventory or Eligible Real
Property) to the extent that (i) the property disposed of is exchanged for
credit against the purchase price of similar replacement property and (ii) the
proceeds of such sale or disposition are reasonably promptly applied to the
purchase price of such replacement property;

(h)         sales or other dispositions of property acquired pursuant to a
Permitted Acquisition so long as (i) the consideration received for the assets
to be so sold or disposed is at least equal to the fair market value of such
assets, (ii) the aggregate fair market value of all such property sold or
disposed of under this clause (h) does not exceed $5,000,000 from the Eleventh
Amendment Effective Date, (iii) the assets to be so sold or disposed are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition,
(iv) the assets to be so sold or disposed are not necessary or integral in
connection with the business of any Borrower or any Subsidiary, (v) no Default
has occurred and is continuing or would result from any such sale or
disposition, (vi) both before and after giving effect to any such sale or
disposition, the Borrowers shall have Excess Availability of at least
$8,000,000, (vii) immediately after giving effect to any such sale or
disposition, the Borrowers shall have a Fixed Charge Coverage Ratio, recomputed
on a trailing twelve (12) month pro forma basis for the most recent month for
which financial statements have been delivered, of no less than 1.15 to 1.0, and
(viii) the Borrowers have provided the Administrative Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis the Borrowers are projected to have a Fixed Charge Coverage Ratio as of
the end of each of the twelve months immediately following such sale or
disposition, measured in each case on a trailing twelve (12) month basis, of no
less than 1.15 to 1.0;

(i)          sales of all of the Equity Interests in any Subsidiary (other than
any Borrower or the Philippines Subsidiary) so long as (i) the consideration
received for the Subsidiary to be so sold is at least equal to the fair market
value of the assets owned by such Subsidiary, (ii) the Subsidiary to be so sold
is not necessary or integral in connection with the business of any Borrower or
any other Subsidiary, (iii) no Default has occurred and is continuing or would
result from any such sale, (iv) both before and after giving effect to any such
sale, the Borrowers shall have Excess Availability of at least $10,000,000, (v)
immediately after giving effect to any such sale, the Borrowers shall have a
Fixed Charge Coverage Ratio, recomputed on a trailing twelve (12) month pro
forma basis for the most recent month for which financial statements have been
delivered, of no less than 1.20 to 1.0, and (vi) the Borrowers have provided the
Administrative Agent with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis the Borrowers are projected to have a
Fixed Charge Coverage Ratio as of the end of each of the twelve months
immediately following such sale, measured in each case on a trailing twelve (12)
month basis, of no less than 1.20 to 1.0; and

(j) issuance and sale by AutoMD of shares of its common stock to Persons that
are not Loan Parties in accordance with the terms of the AutoMD Transaction
Documents and other subsequent





89



 

 

issuances of Qualified Equity Interests of AutoMD to Persons that are not Loan
Parties, the issuance of which is not otherwise prohibited by the Loan
Documents; and

(k) issuance and sale by AutoMD of up to 2,000,000 shares of its common stock to
Company for an aggregate purchase price not to exceed $2,000,000 in accordance
with the terms of the AutoMD Transaction Documents, so long as such investment
by Company is also permitted under Section 6.04(r); and

(j)          (l) sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary) that are not permitted by any other paragraph
of this Section, provided that the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this paragraph (l)
shall not exceed $500,000 during any fiscal year of the Company; provided that
all sales, transfers, leases and other dispositions permitted hereby (other than
those permitted by paragraphs (b) and (f) above) shall be made for fair market
value and for at least 75% cash consideration;.

(m) sale by Company of up to 2,000,000 shares of AutoMD common stock and/or sale
by the Company of all rights to distributions on such shares to Persons that are
not Loan Parties, in either case with a preferential right entitling such buyer
to any distributions prior and in preference to other shares of AutoMD common
stock held by Company; provided, that (i) no Change in Control results from such
sale, (ii) such sale is made pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) any Restricted
Payments or any other payments made with respect to such shares or rights may
only be made if expressly permitted by Section 6.08.

SECTION 6.06. Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (such a
transaction, a “sale and leaseback”), except for (a) any such sale and leaseback
of any fixed or capital assets by any Borrower or any Subsidiary that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within 90 days after such Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset, and (b) such other sale and leasebacks as are consummated on terms and
conditions satisfactory to the Administrative Agent and the Lenders in their
Permitted Discretion so long as no Event of Default has occurred and is
continuing at the time of consummation of such sale and leaseback or would
result therefrom.

SECTION 6.07. Swap Agreements.  No Loan Party will, nor will it permit
any  Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Borrower or
any Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a)         No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) each of
the Loan Parties and their Subsidiaries may declare and pay, and agree to pay,
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares





90



 

 

of its common stock, (ii) the Borrowers may make, and agree to make, Restricted
Payments, not exceeding $1,000,000 during any fiscal year of the Company,
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrowers and their Subsidiaries, (iii) (A) any
Borrower or Guarantor may make, and agree to make, Restricted Payments to a
Borrower, (B) any Guarantor may make, and agree to make, Restricted Payments to
another Guarantor and (C) any Subsidiary that is not a Loan Party may make, and
agree to make, Restricted Payments to a Loan Party, and (iv) each of the Loan
Parties and their Subsidiaries may agree to make Restricted Payments in
accordance with and subject to the terms of the AutoMD Transaction Documents (it
being understood and agreed that the actual payment or making of such Restricted
Payments by such Loan Party or Subsidiary shall not be made in reliance of this
clause (iv)), and (v) any Loan Party or any Subsidiary may make, and agree to
make, any other Restricted Payments, so long as (A) no Default has occurred and
is continuing or would result from any such Restricted Payment, and (B) both
before and after giving effect to any such Restricted Payment, the Borrowers
shall have Excess Availability of at least 8% of the aggregate amount of the
Lenders’ Revolving Commitments.

(b)         No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)          payment of Indebtedness created under the Loan Documents;

(ii)         payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
the Subordinated Indebtedness not expressly permitted by the subordination
provisions thereof;

(iii)       refinancings of Indebtedness to the extent permitted by Section
6.01;

(iv)        payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

(v)         optional prepayments of Indebtedness so long as (A) no Default has
occurred and is continuing or would result from any such prepayment, (B) both
before and after giving effect to any such prepayment, the Borrowers shall have
Excess Availability of at least $8,000,000, and (C) immediately after giving
effect to any such prepayment, the Borrowers shall have a Fixed Charge Coverage
Ratio, recomputed on a trailing twelve (12) month pro forma basis for the most
recent month for which financial statements have been delivered, of no less than
1.15 to 1.0.

SECTION 6.09. Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business (it
being understood that issuances of Qualified Equity Interests of AutoMD shall be
deemed ordinary course solely for purposes of this Section 6.09) (ii) are at
prices and on terms and conditions not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among (i) any Borrower and any other
Borrower not involving any other Affiliate, (ii) any Guarantor and any other
Guarantor not involving any other Affiliate and (iii) any Subsidiary that is not
a Loan Party and any other Subsidiary that is not a Loan Party, (c) any
investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under





91



 

 

Section 6.04, (g) the payment of reasonable fees to directors of any Borrower or
any Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business, and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors, and (i)
transactions effected pursuant to the AutoMD Transaction Documents.

SECTION 6.10. Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents.  No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness or, if an Event of Default
has occurred and is continuing, any other Indebtedness, or (b) its certificate
of incorporation (other than pursuant to the Certificate of Designation, the
amendment and restatement of the Certificate of Incorporation of AutoMD on or
about the Fifth Amendment Effective Date in connection with the AutoMD
Transaction, and such further amendments thereto as may be necessary to permit
the issuance of additional Qualified Equity Interests of AutoMD that are not
otherwise prohibited by the Loan Documents so long as any such amendment is not
materially adverse to the Lenders; provided, that such an amendment shall not be
materially adverse to the Lenders merely because it dilutes the Company’s
ownership percentage of AutoMD within the parameters set forth in the definition
of Change in Control), by-laws, operating, management or partnership agreement
or other organization documents, or (c) any of the AutoMD Transaction Documents,
to the extent any such amendment, modification or waiver would be adverse to the
Lenders.

SECTION 6.12. Credit Card Agreements.  Each Borrower shall (a) observe and
perform all material terms, covenants, conditions and provisions of the Credit
Card Agreements to which it is a party to be observed and performed by it at the
times set forth therein; (b) not do, permit, suffer or refrain from doing
anything reasonably expected to result in a default under or breach of any of
the terms of any of the Credit Card Agreements to which it is a party and at all
times maintain in full force and effect the Credit Card Agreements to which it
is a party and not terminate, cancel, surrender, modify, amend, waive or release
any of the Credit Card Agreements to which it is a party, or consent to or
permit to occur any of the foregoing; except, that, such Borrower may terminate
or cancel any of the Credit Card Agreements to which it is a party in the
ordinary course of the business of such Borrower; provided,  that, such Borrower
shall give Administrative Agent not less than five (5) Business Days prior
written notice of its intention to so terminate or cancel any of the Credit Card
Agreements; (c) not enter into any new Credit Card





92



 

 

Agreements with any new credit card issuer unless Administrative Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of such Borrower to enter into such agreement (together with such
other information with respect thereto as Administrative Agent may request) and
such Borrower delivers, or causes to be delivered to Administrative Agent, a
Credit Card Acknowledgment in favor of Administrative Agent; (d) give
Administrative Agent immediate written notice of any Credit Card Agreement
entered into by such Borrower after the Effective Date, together with a true,
correct and complete copy thereof and such other information with respect
thereto as Administrative Agent may reasonably request; (e) furnish to
Administrative Agent, promptly upon the request of Administrative Agent, such
information and evidence as Administrative Agent may require from time to time
concerning the observance, performance and compliance by such Borrower or the
other party or parties thereto with the terms, covenants or provisions of the
Credit Card Agreements; and (f) not modify any instructions given by
Administrative Agent to any of Borrowers’ credit card processors and/or credit
card issuers provided for in any Credit Card Acknowledgement or otherwise direct
the remittance of payments under any Credit Card Agreement to any account other
than the Collateral Deposit Account.

SECTION 6.13. Fixed Charge Coverage Ratio.  Upon the occurrence and during the
continuance of a Covenant Testing Trigger Period, the Borrowers will not permit
the Fixed Charge Coverage Ratio to be less than the required amount set forth in
the following table for the applicable period set forth opposite thereto, when
measured on a month-end basis as of (a) the last fiscal month immediately
preceding the occurrence of such Covenant Testing Trigger Period for which
financial statements have most recently been delivered pursuant to Section
5.01(b), and (b) each fiscal month for which financial statements are delivered
pursuant to Section 5.01(b) during such Covenant Testing Trigger Period:

 

 

 

Applicable Amount

Applicable Period

1.0 to 1.0

For the 12 month period
ending December 31, 2015, and for the 12 month period ending at the end of each
month thereafter”

 

ARTICLE VII

 

Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)         the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)         the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable and such failure shall continue unremedied for a period of three (3)
days;

(c)         any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report,





93



 

 

certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been materially incorrect when made or deemed made;

(d)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI of this Agreement, or (ii)
Article IV or Article VII of the Security Agreement;

(e)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.03 through 5.07, 5.09, 5.10 or 5.12 of this Agreement or (ii) 30
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of any other
Section of this Agreement or any other Loan Document ;

(f)         any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)         any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)          any Loan Party or any Subsidiary of any Loan Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)          any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;





94



 

 

(k)         (i) one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment; or (ii) any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;

(l)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrowers
and their Subsidiaries in an aggregate amount exceeding $500,000 for all
periods;

(m)        a Change in Control shall occur;

(n)         [Intentionally Omitted];

(o)         the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;

(p)         except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;

(q)         any Collateral Document shall fail to remain in full force or effect
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(r)         any material provision of any Loan Document or any Credit Card
Agreement for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); or

(s)         any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of any property of such
Loan Party having a fair market value in excess of $500,000; or

(t) any Loan Party shall fail to make a payment in excess of $2,500,000 in
respect of its obligations under any AutoMD Transaction Document, when and as
the same shall be due and payable (after giving effect to any grace or cure
period set forth therein);

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,





95



 

 

take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

 

The Administrative Agent.

SECTION 8.01. Authorization and Action.

(a)         Each of the LendersLender, on behalf of itself and any of its
Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the entity named as Administrative Agent as itsin the heading of this
Agreement and its successors and assigns to serve as the administrative agent
and collateral agent under the Loan Documents and each Lender and the Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf, including execution of the other Loan Documents, and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions andunder such agreements and to exercise such powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than within the United States, each Lender and the Issuing
Bank hereby grants to the Administrative Agent any required powers of attorney
to execute and enforce any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf.   Without limiting
the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

(b)         As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to





96



 

 

take any action that (i) the Administrative Agent in good faith believes exposes
it to liability unless the Administrative Agent receives an indemnification and
is exculpated in a manner satisfactory to it from the Lenders and the Issuing
Bank with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower, any other Loan Party, any Subsidiary or any Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

(c)         In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Bank (except in limited circumstances expressly provided
for herein relating to the maintenance of the Register), and its duties are
entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

(i)          the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank, Secured Party or holder
of any other obligation other than as expressly set forth herein and in the
other Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii)         nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d)         The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction





97



 

 

determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

(e)         In case of the pendency of any proceeding with respect to any Loan
Party under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

(f)         The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Borrowers’ right to consent pursuant to and subject to the
conditions set forth in this Article, no Borrower nor any Subsidiary, or any of
their respective Affiliates, shall have any rights as a third party beneficiary
under any such provisions. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a)         Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred





98



 

 

to or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

(b)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower Representative or, a Lender or
the Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered
hereunderthereunder or in connection with any Loan Documenttherewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article
IVArticle IV or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent, or (vi) the creation, perfection or
priority of Liens on the Collateral.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(c)         Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements,





99



 

 

warranties or representations made by or on behalf of any Loan Party in
connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, may presume that such condition is satisfactory
to such Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuing Bank sufficiently in
advance of the making of such Loan or the issuance of such Letter of Credit and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

SECTION 8.03. Posting of Communications.

(a)         The Borrowers agree that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders and the
Issuing Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).

(b)         Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Eleventh Amendment Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, the
Issuing Bank and each Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, the Issuing Bank and
each Borrower hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

(c)         THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S





100



 

 

TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(d)         Each Lender and Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e)         Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)         Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.

SECTION 8.05. Successor Administrative Agent.

(a)         Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, theThe Administrative Agent
may resign at any time by notifyinggiving 30 days’ prior written notice thereof
to the Lenders, the Issuing Bank and the Borrower Representative,





101



 

 

whether or not a successor Administrative Agent has been appointed.  Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent givesAgent’s giving of notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a
commercial bank with an office in New York, New York or an Affiliate of any such
commercial bank.bank.  In either case, such appointment shall be subject to the
prior written approval of the Borrower Representative (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of itsany appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent,
and.  Upon the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After theunder this Agreement and the other Loan Documents.  Prior
to any retiring Administrative Agent’s resignation hereunder, the provisions of
this Article, Section 2.17(d) and Section 9.03 shall continue in effect for the
benefit of suchas Administrative Agent, the retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)         Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank.  Following the effectiveness of the Administrative Agent's
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.





102



 

 

SECTION 8.06. Acknowledgements of Lenders and Issuing Bank.

(a)         Each Lender acknowledgesrepresents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
that it has, independently and without reliance upon the Administrative Agent,
any Arranger, or any other Lender , or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any Arranger, or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)         Each Lender, by delivering its signature page to this Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date or the effective date of any such Assignment and
Assumption or any other Loan Document pursuant to which it shall have become a
Lender hereunder.

(c)         Each Lender hereby agrees that (ai) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (bii) the
Administrative Agent (iA) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (iiB) shall not be liable for any information contained
in any Report; (ciii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (div) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(ev) without limiting the generality of any other indemnification provision
contained in this Agreement, it(A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to a Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneyattorneys' fees) incurred by the Administrative Agent or any
such other Person as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

SECTION 8.07. Collateral Matters.

(a)         Except with respect to the exercise of setoff rights in accordance
with Section 9.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the





103



 

 

Loan Documents may be exercised solely by the Administrative Agent on behalf of
the Secured Parties in accordance with the terms thereof. In its capacity, the
Administrative Agent is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the UCC. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

(b)         In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

(c)         The Secured Parties irrevocably authorize the Administrative Agent,
at its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(b). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or





104



 

 

vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09. Certain ERISA Matters.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this





105



 

 

Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that
none of the Administrative Agent, any Arranger, or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

(c)         The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide investment advice or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

SECTION 8.10. Flood Laws.   Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). Chase, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws.  However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.





106



 

 

ARTICLE IX

 

Miscellaneous.

SECTION 9.01. Notices.

(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i)          if to any Loan Party, to the Borrower Representative at:

U.S. Auto Parts Network, Inc.
16941 Keegan Avenue                             
Carson, California 90746                         
Attention: David Robson, Chief Financial Officer, and Bryan StevensonAlfredo
Gomez, General Counsel

Facsimile No:  (310) 735-0092

(ii)         if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.
3 Park Plaza, Suite 900
Irvine, California 92614
Attention:  Account Executive
Telecopy:  949-471833-98724524

with a copy to:

Dewey & LeBoeufMorgan, Lewis & Bockius LLP
333300 South Grand Avenue, 22nd Floor
Suite 2600
Los Angeles, CACalifornia 90071-3132
Attention: Marshall C. Stoddard, Jr., Esq.
TelecopyFacsimile No: (213212)  621309-61006001

(iii)       if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

All such notices and other communications (iA) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or,  (iiB) sent by facsimile shall be deemed to have been
given when sent, provided that if not given during normal business hours forof
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day forof the recipient, or (C)
delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.





107



 

 

(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  The Administrative Agent or the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communicationsElectronic Systems or Approved Electronic Platforms, as
applicable, pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
AllUnless the Administrative Agent otherwise proscribes, all such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (b)(i), of notification that such
notice or communication is available and identifying the website address
therefor.; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c)         Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02. Waivers; Amendments.

(a)         No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)         Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (iii)
postpone





108



 

 

any scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or (d)
in a manner that would alter the manner in which payments are shared, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender), (v) increase the advance rates set forth in the definition
of Borrowing Base or add new categories of eligible assets, without the written
consent of each Revolving Lender (other than any Defaulting Lender), (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (vii) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (viii) release
any Loan Guarantor from its obligation under its Loan Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender), or (ix) except as
provided in clauses (c) and (d) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender).  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.

(c)         The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $2,000,000 during any
calendar year without the prior written authorization of the Required
Lenders.  Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(d)         If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to





109



 

 

replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a)         The Borrowers shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinksany
Electronic System or Approved Electronic Platform) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

(i)          appraisals and insurance reviews;

(ii)         field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii)       background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv)        taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(v)         sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and





110



 

 

(vi)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).

(b)         The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, (iv) the failure of the
Borrowers to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c)         To the extent that the Borrowers fail to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

(d)         To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e)         All amounts due under this Section shall be payable promptly after
written demand therefor.





111



 

 

SECTION 9.04. Successors and Assigns.

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)         (i)         Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of: (A)

(A)        the Borrower Representative, provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof, and provided further that no
consent of the Borrower Representative shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee;

(B)        (B) the Administrative Agent; and

(C)        (C) the Issuing Bank.

(ii)         Assignments shall be subject to the following additional
conditions:

(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and





112



 

 

(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)        The Administrative Agent, acting for this purpose as ana
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued





113



 

 

interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)         Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security





114



 

 

interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby or
thereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or





115



 

 

Affiliate to or for the credit or the account of the Borrowers or any Loan
Guarantor against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a)         The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b)         Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c)         Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.





116



 

 

SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower Representative or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrowers.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.





117



 

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PatriotPATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the USA PATRIOT Act.

SECTION 9.15. Disclosure.  Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds EffectiveNYFRB Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





118



 

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. No Fiduciary Duty, etc.  (a) Each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transactions contemplated herein
and  therein and not as a financial advisor or a fiduciary to, or an agent of,
any Borrower or any other person.  Each Borrower agrees that it will not assert
any claim against any Credit Party based on an alleged breach of fiduciary duty
by such Credit Party in connection with this Agreement and the transactions
contemplated hereby.  Additionally, each Borrower acknowledges and agrees that
no Credit Party is advising any Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction.  Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to any Borrower with respect
thereto.

(b)         Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)         In addition, each Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which a Borrower
may have conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from any
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with such Borrower in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any
Borrower, confidential information obtained from other companies.

SECTION 9.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other





119



 

 

agreement or instrument that is a QFC (such support “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

 

Loan Guaranty.

SECTION 10.01.            Guaranty.  Each Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Bank and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”; provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02.            Guaranty of Payment.  This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require the Administrative Agent, the Issuing Bank or any Lender to sue any
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated





120



 

 

for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.

SECTION 10.03.            No Discharge or Diminishment of Loan Guaranty.

(a)         Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other guarantor of or other Person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other person, whether
in connection herewith or in any unrelated transactions.

(b)         The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

(c)         Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04.            Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other





121



 

 

accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash.  To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

SECTION 10.05.            Rights of Subrogation.  No Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

SECTION 10.06.           Reinstatement; Stay of Acceleration.  If at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07.            Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

SECTION 10.08.           Termination.  Each of the Lenders and the Issuing Bank
may continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.

SECTION 10.09.            Taxes.  Each payment of the Guaranteed Obligations
will be made by each Loan Guarantor without withholding for any Taxes, unless
such withholding is required by law.  If any Loan Guarantor determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Loan Guarantor may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law.  If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the Administrative Agent, Lender or Issuing Bank
(as the case may be) receives the amount it would have received had no such
withholding been made.

SECTION 10.10.            Maximum Liability.  The provisions of this Loan
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any





122



 

 

Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”.  This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law.  Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

SECTION 10.11.           Contribution.  In the event any Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying
Guarantor.  For purposes of this Article X, each Non-Paying Guarantor’s
“Applicable Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers after the
date hereofEffective Date (whether by loan, capital infusion or by other means)
to (ii) the aggregate Maximum Liability of all Loan Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Loan Guarantor,
the aggregate amount of all monies received by such Loan Guarantors from the
Borrowers after the date hereofEffective Date (whether by loan, capital infusion
or by other means).  Nothing in this provision shall affect any Loan Guarantor’s
several liability for the entire amount of the Guaranteed Obligations (up to
such Loan Guarantor’s Maximum Liability).  Each of the Loan Guarantors covenants
and agrees that its right to receive any contribution under this Loan Guaranty
from a Non-Paying Guarantor shall be subordinate and junior in right of payment
to the payment in full in cash of the Guaranteed Obligations.  This provision is
for the benefit of all of the Administrative Agent, the Issuing Bank, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

SECTION 10.12.           Liability Cumulative.  The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

SECTION 10.13.           Keepwell.   Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be





123



 

 

needed from time to time by each other Loan Party to honor all of its
obligations under this Guarantee in respect of a CEA Swap Obligation (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until the termination
of all CEA Swap Obligations.  Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE XI

 

The Borrower Representative.

SECTION 11.01.            Appointment; Nature of Relationship.  The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative” hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XI.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s), provided that, in the case of a
Revolving Loan, such amount shall not exceed Availability.  The Administrative
Agent and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Section 11.01.

SECTION 11.02.            Powers.  The Borrower Representative shall have and
may exercise such powers under the Loan Documents as are specifically delegated
to the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

SECTION 11.03.            Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

SECTION 11.04.           Notices.  Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default or Unmatured Default
hereunder referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default”.  In the event
that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders.  Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

SECTION 11.05.            Successor Borrower Representative.  Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be





124



 

 

effective upon the appointment of a successor Borrower Representative.  The
Administrative Agent shall give prompt written notice of such resignation to the
Lenders.

SECTION 11.06.           Execution of Loan Documents; Borrowing Base
Certificate.  The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including, without
limitation, the Borrowing Base Certificates and the Compliance
Certificates.  Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 11.07.            Reporting.  Each Borrower hereby agrees that such
Borrower shall furnish promptly after each fiscal month to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificate required pursuant to the
provisions of this Agreement.

[Remainder of Page Left Intentionally Blank]





125



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

U.S. AUTO PARTS NETWORK, INC., a Delaware corporation, as a Borrower

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTSBIN, INC., a Delaware corporation, as a Borrower

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LOCAL BODY SHOPS, INC., a Delaware corporation, as a Borrower

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PRIVATE LABEL PARTS, INC., a Delaware corporation, as a Borrower

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation, as a Borrower

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 





126



 

 

 

 

OTHER LOAN PARTIES:

 

 

 

LOBO MARKETING, INC., a Texas corporation

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AUTOMD, INC., a Delaware corporation

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PACIFIC 3PL, INC., a Delaware corporation

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GO FIDO, INC., a Delaware corporation

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC., a Delaware corporation

 

 

 

By

 

 

 

Name:

 

 

Title:





127



 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent,
Issuing Bank and Swingline Lender

 

 

 

By

 

 

 

Name:

 

 

Title:

 





128



 

COMMITMENT SCHEDULE

 

 

 

Lender

Revolving Commitment

Commitment

JPMorgan Chase Bank, N.A.

$30,000,000

$30,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

$30,000,000

$30,000,000

 

 

129

